        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 1 of 104



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


ASYLUMWORKS                                        Case No.:
2121 Decatur Pl., Northwest, Ste. 4
Washington, DC 2008
                                                   COMPLAINT
TAHIRIH JUSTICE CENTER
6400 Arlington Blvd # 400
Falls Church, VA 22042

COMMUNITY LEGAL SERVICES IN EAST
PALO ALTO
1861 Bay Rd.
East Palo Alto, CA 94303

D.M.C.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

K.N.E.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

N.E.F.* and her minor son, C.A.* (by and through
his mother)
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

L.G.M. and her minor daughter, L.M.M.G. (by and
through her mother)*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

G.O.T.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

J.H.C.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 2 of 104




Chicago, IL 60604;

H.M.R.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

M.L.V., through his next friend M.V.M.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

M.C.R.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

G.S.M.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

V.M.B.*
c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

                      Plaintiffs,

       v.

CHAD F. WOLF, in his official capacity as the
purported Acting Secretary of Homeland Security,
c/o Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528–0485;

CHAD MIZELLE, in his official capacity as the
purported Senior Official Performing the Duties of
the General Counsel for the Department of
Homeland Security,
Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528–0485; and


                                               2
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 3 of 104




U.S. DEPARTMENT OF HOMELAND SECURITY
c/o Office of the General Counsel
U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Washington, DC 20528–0485;

                      Defendants.


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

(Violation of Refugee Act, Immigration and Nationality Act, Administrative Procedure Act, The
  Federal Vacancies Reform Act, the Homeland Security Act, and the Appointments Clause)

* Plaintiffs proceeding under pseudonym are indicated with an asterisk.




                                               3
            Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 4 of 104




                                                    TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 3
THE PARTIES................................................................................................................................ 3
   Organizational Plaintiffs ............................................................................................................. 3
   Individual Plaintiffs .................................................................................................................... 5
   Defendants ................................................................................................................................ 12
FACTUAL ALLEGATIONS ....................................................................................................... 13
  I.      Access to Work Authorization Is Contemplated by Law and Vital to the Survival of
          Asylum Seekers ................................................................................................................ 13
  II.     The Rules Fundamentally Impair Access to Work ........................................................... 16
  III.    The Rules Violate the APA............................................................................................... 22
          A.        Portions of the Rules Are Inconsistent With the INA............................................. 24
               The Port-of-Entry Requirement .................................................................................... 24
               The One-Year Filing Bar .............................................................................................. 26
               The 365-Day Waiting Period ........................................................................................ 26
               Automatic Termination During Appeals ...................................................................... 28
               The Criminal Bar .......................................................................................................... 28
          B.        The Rules Are Arbitrary and Capricious Because DHS Failed to Adequately Justify
                    Each Provision........................................................................................................ 30
               The Port-of-Entry Requirement .................................................................................... 35
               The One-Year Filing Bar .............................................................................................. 36
               The 365-Day Waiting Period ........................................................................................ 39
               Automatic Termination During Appeals ...................................................................... 40
               The Criminal Bar .......................................................................................................... 42
               The Timeline Repeal Rule ............................................................................................ 44
               Applicant-Caused Delays.............................................................................................. 45
               Elimination of the Deemed Complete Provision .......................................................... 46
               Discretionary Denials.................................................................................................... 46
               Elimination of Recommended Approvals..................................................................... 47
               Maximum Validity........................................................................................................ 48
               Parole Limitation .......................................................................................................... 49
               Biometrics Requirement ............................................................................................... 49
          C.        The Rules Are Arbitrary and Capricious Because DHS Did Not Adequately
                    Consider the Effect of Contemporaneous and Related Rules ................................ 51

                                                                       i
               Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 5 of 104




          D.        The Rules Are Invalid Because DHS Deprived the Public of a Meaningful
                    Opportunity To Comment on Their Interrelated Impact by Segregating Its
                    Rulemakings........................................................................................................... 53
          E.        The Rules are Arbitrary and Capricious Because DHS Failed to Consider the Harm
                    to Asylum Seekers That the Rules Cause and the Humanitarian Purpose of the
                    Refugee Act ............................................................................................................ 54
  IV. The Changes in the EAD Rules Harm Both Individual and Organizational Plaintiffs..... 58
          A.        Harm to Individual Plaintiffs .................................................................................. 58
               Denial of Work Authorization ...................................................................................... 59
               Delays and Costs Related to Work Authorization ........................................................ 60
               Harm Caused by the Inability To Gain Work Authorization........................................ 61
          B.        Harm to Organizational Plaintiffs........................................................................... 64
  V.      Defendants Wolf and Mizelle Invalidly Served as DHS Secretary and DHS General
          Counsel Respectively, so They Lacked Authority To Make or Ratify the Rules............. 69
          A.        The Appointments Clause, FVRA, and HSA ......................................................... 69
          B.        McAleenan and Wolf’s Service as Acting DHS Secretary Violates the HSA ....... 71
          C.        Wolf Unlawfully Assumed Office as Acting DHS Secretary................................. 73
          D.        Defendant Wolf’s Service as Acting DHS Secretary Also Violates the FVRA ..... 74
          E.        Defendant Mizelle’s Service as Acting DHS General Counsel Violates the FVRA
                    ................................................................................................................................ 75
          F.        Defendant Wolf’s Issuance of the Rules Is Unlawful, so the Rules Must Be Set
                    Aside....................................................................................................................... 76
          G.        The Purported Ratification of the Unlawfully Promulgated Rules Is Invalid ........ 79
          H.        Gaynor’s Memos Did Not Cure Wolf’s Unlawful Succession............................... 82
          I.        Wolf’s Ratifications of the Rules Were Invalid...................................................... 84
CLAIMS FOR RELIEF ................................................................................................................ 86
PRAYER FOR RELIEF ............................................................................................................... 97




                                                                         ii
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 6 of 104




                                        INTRODUCTION

       1.      This complaint challenges two related rules (the “Rules”) issued by the Department

of Homeland Security (the “Department” or “DHS”) in June 2020 related to employment

authorization documents (“EADs”) for asylum seekers. EADs enable asylum seekers to earn

income to survive while their asylum application is being adjudicated and are often an applicant’s

only way of obtaining government identification. The Rules drastically curtail access to an EAD.

       2.      Congress established a statutory right to apply for asylum, but the U.S. government

does not offer economic, social, or legal support to asylum seekers during that process. EADs are

thus essential for asylum applicants to earn income to secure housing, food, medical care, legal

counsel, and other basic needs as they pursue a safe and permanent life in this country.

       3.      The Rules eviscerate the system that asylum applicants rely on to obtain work

authorization by complicating and delaying access to EADs. For example, one portion of the Rules

requires asylum applicants to wait, at minimum, a full year before being granted an EAD, while

other provisions impose outright denial of work authorization for the duration of an applicant’s

asylum case, which is often years.

       4.      The asylum applicants harmed by these rules are vulnerable to homelessness,

hunger, inadequate healthcare, and exploitation. They are less likely to be able to afford an attorney

to assist with their asylum process, even though legal representation significantly increases their

chance of obtaining asylum. Some may have no choice but to abandon their asylum claims and

return home to danger even when they would have ultimately won asylum.

       5.      The merit of the Individual Plaintiffs’ asylum claims is beyond reasonable dispute.

Three are transgender women, two of whom have won remand from a circuit court. Two fear harm

in their country related to their political activism. Some fled gender-based violence and others fled



                                                  1
           Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 7 of 104




serious harm from gangs or cartels. One is a gay man from Nigeria and another is a lesbian from

Uganda—countries where it is illegal to have such an identity. Theirs are not the sorts of “frivolous,

fraudulent, or otherwise non-meritorious asylum applications” that the Rules purportedly seek to

curtail. 85 Fed. Reg. 38,532, 38,533. Yet the harm they face is real and immediate.

       6.      Defendants’ indifference to that harm is summed up by their chilling suggestion

that “[a]sylum seekers who are concerned about homelessness during the pendency of their

employment authorization waiting period should become familiar with the homelessness resources

provided by the state where they intend to reside.” Id. at 38,591.

       7.      Defendants’ meager justifications for the Rules betray their true purpose: not to

deter skeletal or bad-faith asylum applications, but instead to deter all asylum applications—even

if those applications would ultimately prevail. Indeed, the Rules are one part of the Trump

Administration’s campaign to dismantle the United States’ commitment to provide asylum to

migrants fleeing persecution. The administration’s explicit strategy has been to “present[] aliens

with multiple unsolvable dilemmas to impact their calculus for choosing to make the arduous

journey to begin with.”1 The Rules do just that by undercutting asylum seekers’ ability to support

themselves and thus their ability to survive, while their asylum application are pending. And the

Department’s supposed reasons for adopting these changes cannot bear even minimal scrutiny.

       8.      Plaintiffs ask this Court to vacate the Rules because they are arbitrary and

capricious and contrary to the Immigration and Nationality Act (“INA”) in violation of the

Administrative Procedure Act (“APA”), and because the Department’s purported rationales were

woefully inadequate. Vacatur is also necessary for the independent reason that Defendant Chad


       1
           See Julia Ainsley, Stephen Miller Wants Border Patrol, Not Asylum Officers, to
Determine Migrant Asylum Claims, NBC News (Jul. 29, 2019), https://nbcnews.to/3mq1Ic5
(quoting a National Security Council official) (emphasis added).

                                                  2
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 8 of 104




Wolf was not validly serving as Acting DHS Secretary under the Homeland Security Act (“HSA”),

Federal Vacancies Reform Act (“FVRA”), and the Appointments Clause of the Constitution. He,

therefore, lacked the authority to issue the Rules or to delegate that authority to Defendant Chad

Mizelle. Moreover, under the FVRA, Defendant Mizelle was no longer validly serving as Acting

DHS General Counsel when he signed the Rules. All post hoc attempts to ratify Defendant Wolf’s

installment as Acting Secretary, and all efforts made in attempt to ratify Wolf’s various actions

have likewise been ineffective, so the Rules remain invalid.

                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the laws of the United States, including the APA, 5 U.S.C. §§ 701 et seq.

       10.     Venue is proper in this district under 28 U.S.C. § 1391(e) and in this division

because Defendants are agencies and officers of the United States, the action does not involve real

property, and Defendants reside in this district.

                                          THE PARTIES

Organizational Plaintiffs

       11.     Organizational Plaintiffs are legal and social service organizations that serve

asylum seekers. Plaintiff AsylumWorks is based in Washington, D.C. and is dedicated to serving

the non-legal needs of asylum seekers in the region. Its mission is to empower asylum seekers to

rebuild their lives with dignity and purpose through the provision of direct services, education, and

community support. Participants in AsylumWorks programming receive social services, assistance

connecting to legal services, assistance with entry into the workforce, and community building

services. Through its Employment Program, AsylumWorks helps asylum seekers find employment

by connecting them to legal services to apply for EADs, conducting resume writing and job



                                                    3
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 9 of 104




interviewing workshops, and by providing training to ensure that asylum seekers are ready to enter

the workforce in the United States.

       12.     Plaintiff Tahirih Justice Center (“Tahirih”) is a nonprofit and non-partisan

organization that provides free legal immigration services to survivors of gender-based violence.

Tahirih’s mission is to provide free holistic services to immigrant women and girls fleeing violence

such as rape, domestic violence, female genital mutilation/cutting, forced marriage, and human

trafficking, and who seek legal immigration status under U.S. law. Tahirih offers legal

representation and social services for individuals who seek protection, including asylum, in their

immigration proceedings. Tahirih also assists its clients with applications that relate to their request

for asylum, including applications for EADs. Tahirih operates from five offices, in Falls Church,

Virginia; Baltimore, Maryland; Atlanta, Georgia; Houston, Texas; and San Bruno, California.

       13.      Plaintiff Community Legal Services in East Palo Alto (“CLSEPA”) is a nonprofit

organization that provides legal and social services to low-income families in and around East Palo

Alto, California. The mission of its immigration program is to provide transformative immigration

legal services that enable low-income immigrants to achieve a secure and thriving future. It seeks

transformative change by providing high-quality services and assisting as many people as possible

who are eligible for immigration relief to apply for and obtain that relief, including asylum and

related protection, as well as work authorization. In addition to providing legal representation to

asylum seekers, CLSEPA conducts pro se clinics to help those without counsel apply for

immigration-related relief; CLSEPA offers pro se clinics for asylum seekers to assist with their

applications on the merits and has also held such clinics to assist with applications for EADs.




                                                   4
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 10 of 104




Individual Plaintiffs

       14.     The Individual Plaintiffs are noncitizens who came to the United States to seek

asylum. Each of them has an urgent need for work authorization, and each of their applications is

subject to delay or denial because of the Rules

       15.      D.M.C. is a Honduran woman who is seeking asylum because her family has been

targeted by drug cartels. They threatened to kill D.M.C. and kidnap her son, and other members of

her family have gone into hiding or otherwise fled for their lives out of fear. D.M.C. lives in Illinois

and applied for asylum on October 1, 2020. D.M.C. applied for asylum more than a year after she

entered the United States due to confusion about the asylum application process and after

mistakenly believing she had taken the necessary steps to seek asylum when she had a credible

fear interview at the border. Because D.M.C. did not formally apply for asylum until after August

25, 2020, the Rules preclude her from obtaining work authorization for the duration of her

immigration proceedings, unless an immigration judge (“IJ”) finds that she qualifies for an

exception to the asylum statute’s one-year filing deadline. She will not have an opportunity to

make such an argument until her next Master Calendar hearing on April 1, 2022. D.M.C. sought

to mitigate this harm by joining the Asylum Seeker Advocacy Project (“ASAP”) and she plans to

apply for an EAD on March 1, 2021, when her I-589 has been pending for 150 days.2

       16.     K.N.E. is a lesbian from Uganda who fled the horrendous violence LGBTQ+ people

in her country face. K.N.E. lives in Indiana, and she applied for asylum on June 23, 2020. Because


       2
          Where possible, Individual Plaintiffs have sought to mitigate the Rules’ harm by joining
ASAP, an organization whose members are currently able to benefit from a partial preliminary
injunction issued in Casa de Maryland et al. v. Wolf et al., No. 20-cv-02118-PX, 2020 WL
5500165, at *33 (D. Md. Sept. 11, 2020). Both parties have appealed in that case. See Casa de
Maryland v. Wolf, Nos. 20-2217, 20-2263 (4th Cir.). As such, it is uncertain if and for how long
these individuals will be able to benefit from ASAP membership. And in any event, that injunction
does not provide permanent relief and is not available to all Individual Plaintiffs.

                                                   5
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 11 of 104




K.N.E.’s application for asylum had not been pending for 150 days when the Rules took effect,

she was not yet eligible to apply for an EAD. Under the Rules, K.N.E.’s wait to apply for a work

permit grew from 150 to 365 days, and she was required to pay an $85 fee even though her

application previously would have been free. In addition, K.N.E. entered the United States without

inspection after falling ill and being hospitalized in Mexico. She was convicted of illegal entry

under 8 U.S.C. § 1325. She entered prior to August 2020, so she is not subject to the provision in

the Rules that bars work authorization for entry without inspection, but she nonetheless fears that

her entry and the subsequent conviction could result in the discretionary denial of her application

for an EAD. K.N.E. sought to mitigate these harms by joining ASAP and filing her application for

work authorization on November 25, 2020, but she has not yet received a work permit.

       17.     N.E.F. is an asylum seeker who fled gender-based violence in her native Morocco

with her son, C.A. They live in Illinois, and they applied for asylum on April 27, 2020. Because

N.E.F.’s application for asylum had not been pending for more than 150 days when the Rules took

effect, she was not yet eligible to apply for work authorization. Under the Rules, N.E.F.’s wait to

apply for a work permit grew from 150 to 365 days, and she was required to pay an $85 fee even

though her application previously would have been free. N.E.F. tried to mitigate these harms by

joining ASAP and filing for a work permit, but in November 2020, Defendants denied her

application based on a provision of the Rules not covered by that limited injunction. According to

Defendants, N.E.F. caused a “delay” in the adjudication of her asylum case because she apparently

missed a fingerprinting appointment, even though the notice for the appointment did not arrive

until after its scheduled date. Under the Rules, this “delay” renders N.E.F. ineligible for an EAD.

       18.     C.A. is the minor child of N.E.F. He is a derivative applicant on his mother’s

asylum claim. Because his mother’s application for asylum had not been pending for more than



                                                 6
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 12 of 104




150 days when the Rules took effect, he was not yet eligible to apply for an EAD. Under the Rules,

C.A.’s wait to apply grew from 150 to 365 days, and he was required to pay an $85 fee even though

his application previously would have been free. C.A. joined his mother’s ASAP registration, but

he was denied an EAD anyway based on the provision regarding applicant-caused delays.

       19.     U.O. is a gay man from Nigeria who fled following serious violence directed at him

because of his sexual orientation in his country. U.O. applied for asylum in September 2017, and

he lives in New York. Because U.O. had been detained at the border, he was required to file his

asylum application defensively, in an immigration court. He waited several months for his case to

be calendared, but it never was, so he filed affirmatively with DHS. U.O. applied for an EAD after

his asylum application was pending for 150 days and received it in April 2018. In June 2019, after

his asylum application had been pending with DHS for nearly two years, he received notice that

his case would be calendared with the immigration court and that he would have to re-file his

asylum application. U.O.’s case was not calendared with the immigration court until October 2020,

so U.O. was unable to re-file his asylum application until early December 2020. Because U.O.’s

asylum application was not considered filed until December 2, 2020, the Rules preclude him from

renewing his work authorization at all, until an IJ finds that his application for asylum was timely.

And even if an IJ finds that U.O. meets an exceptions to the filing deadline, he will still have to

wait until December 2021 to renew his EAD because DHS will not treat the September 2017 filing

date as operative. He will also have to pay an additional $85 biometrics fee under the Rules, even

though his biometrics have already been collected.

       20.     L.G.M. is an asylum seeker from Nicaragua who fled to the United States because

of political persecution in her country. She fled with her daughter, L.M.M.G. and they now live in

Wisconsin. L.G.M. and her daughter applied for asylum on June 5, 2020. Because L.G.M. and her



                                                 7
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 13 of 104




daughter had been detained at the border, they were required to file their asylum application

defensively, in an immigration court. They waited almost a year for their case to be calendared

with the immigration court, but it never was, so they filed affirmatively with DHS to avoid missing

the one-year filing deadline. Defendants later transferred L.G.M.’s case to the immigration court.

Because of the delay, L.G.M.’s application for asylum had not been pending for more than 150

days when the Rules took effect, so she was not yet eligible to apply for work authorization and

the amount of time her application was pending with DHS will not count for the purposes of her

EAD application. L.G.M. re-filed her asylum application with the court in December 2020, after

her one-year filing deadline. Because of this timing, the Rules preclude her from receiving work

authorization at all, until an IJ finds her prior application was timely. Even if an IJ finds that she

meets an exception to the filing deadline, she will still have to wait nearly a year to apply for an

EAD because DHS will not treat the earlier filing date as operative. L.G.M. will also have to pay

an additional $85 biometrics fee under the Rules, even though her application previously would

have been free.

       21.     L.M.M.G. is the minor child of Plaintiff L.G.M. She is both a derivative applicant

on her mother’s asylum claim and has her own independent asylum application. Because her and

her mother’s application for asylum had not been pending for more than 150 days when the Rules

took effect, L.M.M.G. was not yet eligible to apply for work authorization. Under the Rules,

L.M.M.G. is vulnerable to delay or denial of her work permit for the same reasons as her mother:

the operative application was filed after the one year filing deadline; if she overcomes that

provision, the wait to apply for a work permit grew from 150 to 365 days and is subject to an $85

fee. And, because L.M.M.G. missed a fingerprinting appointment related to her asylum application

before DHS (an application that DHS has not allowed her to benefit from in any event), she is



                                                  8
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 14 of 104




vulnerable to the provision of the Rules that calls for denials of work authorization based on

applicant-caused delays.

       22.     G.O.T. is an asylum seeker from Colombia who lives in California. He suffered

beatings and death threats and fears returning based on his social activism against violence and

corruption and for peace and reconstruction in Colombia. Upon arriving in the United States in

December 2019, authorities falsely accused him of being a drug trafficker. G.O.T had brought with

him a small container filled with a cream designed to help with joint and muscle pain as a gift for

his mother, but authorities apparently believed that it contained a derivative of marijuana. No

charges were ever brought against G.O.T., but he was detained by immigration. G.O.T. applied for

asylum in April 2020. Because his application had not been pending for 150 days or more when

the Rules took effect, he was not yet eligible to apply for an EAD. Under the Rules, G.O.T.’s wait

to apply increased from 150 to 365 days, and he was required to pay an $85 fee. He sought to

mitigate these harms by joining ASAP. Although he filed his application for an EAD on October

2, 2020, he is still awaiting a decision. He also fears that his application will be denied in the

government’s “discretion” because of the cream, even though it was medicinal and he has never

been subject to any criminal charges.

       23.     J.H.C. is an unaccompanied immigrant child who came to the United States from

Honduras to seek asylum because of gang-related violence. He lives in Indiana, and he applied for

asylum on May 7, 2020. Because J.H.C.’s application for asylum had not been pending for more

than 150 days when the Rules took effect, he was not yet eligible to apply for work authorization.

Under the Rules, J.H.C.’s wait to apply grew from 150 to 365 days, and he must now pay an $85

fee even though his application previously would have been free. J.H.C. cannot seek to mitigate




                                                9
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 15 of 104




the harm caused by the Rules by joining ASAP because he is 15, and ASAP does not accept

members who are under the age of 18.

       24.    H.M.R. is an unaccompanied immigrant child who came to the United States from

Honduras to seek asylum because of child abuse he faced in his home country. He lives in

Wisconsin, and he applied for asylum on August 14, 2020. Because H.M.R.’s application for

asylum had not been pending for more than 150 days when the Rules took effect, he was not yet

eligible to apply for an EAD. Under the Rules, H.M.R.’s wait grew from 150 to 365 days, and he

must now pay an $85 fee even though his application previously would have been free. H.M.R.

cannot seek to mitigate the harm caused by the Rules by joining ASAP because he is 13, and ASAP

does not accept members who are under 18.

       25.    M.L.V. is eight years old and from Guatemala. Early in life he suffered kidney

damage and near-total hearing loss. He now lives in California with his grandmother, who is his

legal guardian. His guardian fears for his safety if he were forced to return to Guatemala, where

he was targeted based on his disability. M.L.V. applied for asylum in March 2020. Under the Rule,

M.L.V.’s wait to apply for an EAD grew from 150 to 365 days, and he must now pay an $85 fee

even though his application previously would have been free. Although M.L.V. does not need a

work authorization card to work, he has been living in a homeless shelter and other temporary

housing with his grandmother, and he needs an EAD to access stable housing through publicly

administrated programs. M.L.V. cannot himself seek to mitigate the harm caused by the Rules by

joining ASAP because he is 8, and ASAP does not accept members who are under 18, though his

grandmother is attempting to mitigate this harm by joining ASAP.

       26.    M.C.R. is a transgender woman from Honduras who is seeking asylum in the

United States following years of abuse and physical and sexual violence based on her gender



                                               10
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 16 of 104




identity and sexual orientation. She currently lives in Arkansas, but she applied for and was denied

asylum while detained in California. She appealed her case to the Ninth Circuit, and that court

remanded her case in March 2020. M.C.R. was detained until August 2020, so she did not apply

for an EAD until September 2020. Because her application was subject to the new Rules, she

included the newly required $85 fee. Before her application for work authorization was adjudicated,

the immigration court denied her asylum application again, on October 21, 2020. M.C.R. is

appealing for a second time. DHS subsequently denied her application for a work permit on

November 4, 2020. The notice of denial cited the fact that, notwithstanding M.C.R.’s subsequent

successful appeal of the decision, the immigration court had denied her asylum on March 25, 2019,

which was within 365 days from when she applied for asylum and before the adjudication of her

initial request for employment authorization.

       27.     G.S.M. is a transgender woman from Mexico who fled to the United States after

enduring violence based on her sexuality. She applied for asylum in September 2013 and lives in

California. Her case is currently on remand from the Ninth Circuit. G.S.M. recently registered for

ASAP membership and applied to renew her EAD, which expires in January 2021. DHS has not

yet adjudicated that application. G.S.M. anticipates that her application could be barred by the

provision in the Rules that allows for discretionary denials. First, she is seeking her fifth year of

working status, which runs contrary to the Rules’ intention to curtail so-called “limitless” renewals.

In addition, G.S.M. likely faces a discretionary denial because of the Rules’ focus on individuals

who entered the United States without inspection, filed for asylum more than a year after entry,

and who have certain criminal convictions. Though these provisions of the Rules apply only to

new asylum seekers and thus not to G.S.M. directly, she fears that Defendants will nonetheless

rely on these factors to deny her work permit renewal in the exercise of discretion.



                                                 11
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 17 of 104




       28.     V.M.B. is a transgender woman from Mexico. She faced harm in her country where

she was perceived of as a gay man, and worries that she will face a worse fate if she returns now

that she is open about her gender identity. V.M.B. lives in Indiana, and she filed her application

for asylum on November 13, 2020. V.M.B applied for asylum more than a year after she entered

the United States, but her delay relates partially to her process of coming to terms with and openly

identifying as a transgender woman. Because V.M.B. applied for asylum after August 25, 2020,

the Rules preclude her from obtaining work authorization for the duration of her immigration

proceedings, unless an IJ finds that she qualifies for an exception to the asylum statute’s one-year

filing deadline. In addition, V.M.B. faces a discretionary denial of her EAD application because

of the Rules’ focus on individuals who entered the United States without inspection and who have

certain criminal convictions. Though these provisions of the Rules should not apply directly to

V.M.B., she fears that Defendants will nonetheless rely on the existence of these new bars to deny

her work permit in the exercise of discretion.

Defendants

       29.     Defendant U.S. Department of Homeland Security (“DHS”) is a cabinet agency of

the United States Government. DHS is the agency that proposed and issued both of the Rules and

is charged with implementing them. Within DHS, U.S. Citizenship and Immigration Services

(“USCIS”) is responsible for adjudicating asylum applications and EADs for asylum applicants.

       30.     Defendant Chad F. Wolf has purportedly held the title of Acting Secretary of the

U.S. Department of Homeland Security since November 13, 2019. He issued both of the Rules

under that purported authority. He is sued in his official capacity.

       31.     Defendant Chad Mizelle purported to assume the title of Acting General Counsel

of the U.S. Department of Homeland Security on February 12, 2020. He subsequently purported



                                                 12
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 18 of 104




to assume the title of “Senior Official Performing the Duties of the General Counsel for DHS” and

continues to purportedly exercise the powers of the office of DHS General Counsel. Defendant

Wolf allegedly delegated authority to Defendant Mizelle to sign both of the Rules. Defendant

Mizelle signed both Rules under that purported authority as “Senior Official Performing the Duties

of the General Counsel for DHS.”

                                     FACTUAL ALLEGATIONS

I.     ACCESS TO WORK AUTHORIZATION IS CONTEMPLATED BY LAW AND
       VITAL TO THE SURVIVAL OF ASYLUM SEEKERS

       32.     The United States’ asylum system was codified in the Refugee Act of 1980, which

declared that “it is the historic policy of the United States to respond to the urgent needs of persons

subject to persecution in their homelands, including, where appropriate, humanitarian assistance

for their care and maintenance in asylum areas . . . and transitional assistance to refugees in the

United States.” Pub. L. No. 96–212, 94 Stat. 102.

       33.     The Refugee Act sought “to bring United States refugee law into conformance”

with the United States’ international obligations under the 1967 United Nations Protocol Relating

to the Status of Refugees (“UN 1967 Protocol”) and the 1951 United Nations Convention Relating

to the Status of Refugees (“Refugee Convention”). See INS v. Cardoza-Fonseca, 480 U.S. 421,

436 (1987). The Convention and Protocol provide that contracting states “shall accord to refugees

lawfully staying in their territory the most favourable treatment accorded to nationals of a foreign

country in the same circumstances, as regards the right to engage in wage-earning employment.”

Refugee Convention, art. 17(1), July 28, 1951, 19 U.S.T. 6259, 189 U.N.T.S. 137 (entered into

force Apr. 22, 1954); UN 1967 Protocol, 19 U.S.T. 6223, TIAS No. 6577, 606 U.N.T.S. 267

(entered into force Oct. 4, 1967).




                                                  13
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 19 of 104




       34.     Asylum can be sought by any person who is not a citizen or national of the United

States “who is physically present in the United States or who arrives in the United States (whether

or not at a designated port of arrival and including an alien who is brought to the United States

after having been interdicted in international or United States waters), irrespective of such alien’s

status.” 8 U.S.C. § 1158(a)(1). Noncitizens are eligible to receive asylum if they meet the definition

of a “refugee” and are not subject to specific statutory bars outlined in Section 1158 of the INA.

       35.     Though the right to seek asylum is clearly protected, the process is complicated,

difficult, resource intensive, and it often takes years.3 It generally involves a written application

and a long wait for an interview or hearing, and it may include appeals in the immigration and

federal court systems. During this process, work authorization is critical to ensuring that asylum

seekers are able to support themselves and pursue relief.

       36.     Restricting access to an EAD for asylum seekers deprives them of access to critical

supports for their survival. An EAD is usually an asylum seeker’s first government-issued

identification as well as the predicate for obtaining a Social Security Number (“SSN”). Because a

government-issued photo ID and an SSN are often prerequisites for accessing public services that

are essential to asylum seekers’ ability to support themselves, an EAD is critical to enable asylum

seekers to rebuild their lives as they pursue a permanent protection in the United States.

       37.     For example, in addition to barring access to legal work, lack of an EAD can

preclude asylum seekers from obtaining a state identity card or driver’s license,4 opening a bank


       3
          The average processing time for a defensive immigration case (one filed in immigration
court) is more than 930 days. See American Immigration Council, Asylum in the United States
(June 11, 2020), https://bit.ly/38iNB3z; see also TRAC Immigration, Immigration Court
Processing Time by Outcome, https://bit.ly/3nxwBwF.
       4
        States have adopted differing approaches to the federal REAL ID Act, which DHS
implements, see 6 C.F.R. Part 37, including whether an EAD or SSN is required to obtain a state


                                                 14
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 20 of 104




account,5 accessing vocational training programs,6 and accessing scholarships or in-state tuition.7

In addition, lack of access to these documents can make it difficult or impossible to obtain housing.

       38.      Lack of access to work authorization also restricts asylum seekers’ access to health

care. Asylum seekers who do not have an EAD cannot access employer-sponsored health care; yet

asylum seekers are also ineligible for federally-funded Medicaid, see 8 U.S.C. § 1641(b), and they

often cannot qualify for state-funded health insurance plans.

       39.      The federal government does not provide any financial or legal support to asylum

seekers during the application process, so there is no federal substitute that would provide access

to these basic necessities of daily life. Nor is non-state funded support available in many states,

including Arkansas, Wisconsin, and Indiana, where some Individual Plaintiffs live.

       40.      Without an EAD, asylum seekers will be unable to obtain gainful employment in

the United States and support themselves as they pursue the pathway to lawful permanent resident

status, and, ultimately, U.S. citizenship.

       41.      Requiring asylum applicants to wait one year before applying for an EAD

unreasonably deprives them of the opportunity to work and provide for themselves and their

families. Because many asylum seekers are forced to flee their country without time to prepare or



identity card or driver’s license. Compare, e.g., Md. MVA, Online Document Guide,
https://bit.ly/3fm8bkQ (no SSN required), with Ind. BMV, Proving Your Social Security Number
Current, https://bit.ly/30lgrNE (SSN required).
       5
          Opening an account with an IRS–issued taxpayer identification number is possible, but
it adds a substantial burden that DHS should have taken into account, particularly for child
applicants. See Consumer Financial Protection Bureau, Can I get a checking account without a
social security number, https://bit.ly/3fhx29u.
       6
           E.g., YouthCare, YouthBuild, https://bit.ly/31elYEW.
       7
             See, e.g., Univ. System of Georgia, Board of Regents Policy Manual § 4.3.2,
https://bit.ly/30mUXA6.


                                                 15
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 21 of 104




save, many come to this country with limited resources. Depriving them of the opportunity to

sustain themselves can be tantamount to depriving them of their ability to seek asylum outright.

       42.     Lack of work authorization makes asylum applicants more vulnerable to domestic

violence and other crimes. Asylum seekers without an EAD typically must rely on the goodwill of

others—such as family, friends, or charities—to obtain basic necessities like housing, food, and

clothing. As a report by Human Rights Watch points out, “[f]orcing asylum seekers to rely on

others for subsistence permits, and even encourages, abusive and exploitive relationships.”8 For

example, plaintiff G.S.M., who faces the denial of her application for a renewed EAD under the

Rule, was sexually abused by a man who had offered her a place to stay in the time period before

she had obtained her initial work permit.

       43.     Asylum seekers who resort to unauthorized work find themselves particularly

vulnerable to unpaid wages and substandard working conditions. Fearing retaliation, they are often

afraid to lodge complaints or report violations, making it more difficult for other workers to

improve their wages and working conditions.

II.    THE RULES FUNDAMENTALLY IMPAIR ACCESS TO WORK

       44.     During the week of June 22, 2020, DHS introduced two rules that change the

existing EAD system to the detriment of asylum applicants.

       45.     On June 22, 2020, DHS published the “Timeline Repeal Rule,” which, in pertinent

part, eliminates the then-existing regulation providing for a thirty-day timeframe for USCIS to

process initial EAD applications. See Final Rule, Removal of 30-Day Processing Provision for




       8
              See Human Rights Watch, At Least Let Them Work, (Nov. 12, 2013),
https://bit.ly/38uZ0NQ.

                                               16
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 22 of 104




Asylum Applicant-Related Form I-765 Employment Authorization Applicants, 85 Fed. Reg.

37,502, et seq. The Timeline Repeal Rule became effective on August 21, 2020.

       46.     On June 26, 2020, USCIS published additional regulations imposing a number of

additional barriers to asylum applicants’ access to work authorization (the “EAD Bar Rule”). See

Final Rule, Asylum Application, Interview, and Employment Authorization for Applicants, 85 Fed.

Reg. 38,532, et seq. The EAD Bar Rule became effective on August 25, 2020.

       47.     The EAD Bar Rule and the Timeline Repeal Rule (collectively the “Rules”) will

devastate the ability of asylum seekers to gain the work authorization necessary to support

themselves in this country as they await a decision on their asylum cases.

       48.     The Rules detailed below substantially change the EAD application process and

enact significant barriers to obtain pre-asylum work authorization.

       49.     First, under the Timeline Repeal Rule, USCIS may leave an asylum seeker to wait

on a decision on his or her application indefinitely. Previously, USCIS was required to rule on an

EAD application within thirty days of its filing. See 8 C.F.R. § 208.7(a)(1) (effective until Aug.

21, 2020); Gonzalez Rosario v. USCIS, 365 F. Supp. 3d 1156, 1163 (W.D. Wash. 2018). The

Timeline Repeal Rule has “eliminate[d] any deadlines previously imposed on the agency to

process EAD applications.” Casa de Maryland, 2020 WL 5500165, at *3 (citing 85 Fed. Reg. at

37,505).

       50.     Second, the EAD Bar Rule extends the waiting period before an applicant may

apply for an EAD from 150 to 365 days (the “365-Day Waiting Period”). See 8 C.F.R.

§ 208.7(a)(1)(ii) (Aug. 25, 2020) (“An applicant for asylum cannot apply for initial employment

authorization earlier than 365 calendar days after the date USCIS or the immigration court receives

the asylum application.”); id. § 208.3(c)(3) (Aug. 25, 2020) (“Receipt of a properly filed asylum



                                                17
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 23 of 104




application will commence the 365-day period after which the applicant may file an application

for employment authorization.”); id. § 274a.12(c)(8) (Aug. 25, 2020) (discussing eligibility of an

alien “who is eligible to apply for employment authorization under 8 C.F.R. § 208.7 because the

365-day period set forth in that section has expired”). Relatedly, an applicant who is denied asylum

within 365-days of the application date cannot seek work authorization for the duration of an

administrative appeal to the Board of Immigration Appeals.

       51.     Third, the EAD Bar Rule eliminates the “Deemed Complete” provision of the EAD

Rules. Previously, if USCIS did not return an incomplete asylum application within 30 days, it

was deemed complete and the 150-day waiting period to apply for EAD began. See id.

§ 208.3(c)(3) (effective until August 25, 2020). Now, an asylum applicant must wait for an

indefinite waiting period to receive notice from USCIS that his or her asylum application is

complete before the EAD waiting period will begin. See id. § 208.3(c)(3) (Aug. 25, 2020)

(“Receipt of a properly filed asylum application will commence the 365-day period after which

the applicant may file an application for employment authorization.”).

       52.     Fourth, asylum-seekers’ EAD applications may now be denied at the discretion of

USCIS (the “Discretionary Denials” provision). See id. § 274a.13(a)(1) (Aug. 25, 2020).

Previously, EAD applications were subject to automatic authorization if the asylum applicant met

preexisting criteria. See id. § 274a.13(a)(1) (effective until August 25, 2020) (“The approval of

applications filed under 8 C.F.R. 274a.12(c), except for 8 C.F.R. 274a.12(c)(8) [those who have

filed a complete application for asylum or withholding of deportation or removal who have not yet

received a decision], are within the discretion of USCIS.”).

       53.     Fifth, the EAD Bar Rule imposes greater restrictions with respect to applicant-

caused delays in the asylum application process and introduces new types of delays that will result



                                                18
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 24 of 104




in an EAD denial. Any delay requested or caused by the applicant that is still outstanding or has

not been remedied when the EAD application is filed will result in a denial of the application (the

“Applicant-Caused Delay” provision). Id. § 208.7(a)(1)(iv) (Aug. 25, 2020).

       54.     Previously, any applicant-caused delay was not a basis on which USCIS could deny

an EAD application. Instead, applicant-caused delays were relevant only for purposes of

calculating whether an asylum application had been pending for the 150 days required to apply for

an EAD or the 180 days required to approve an EAD. Once an applicant completed the 180-waiting

period, an otherwise approvable EAD application could be granted regardless of a subsequent

delay. See id. §§ 208.4(c) and 208.9(e) (effective until August 25, 2020). Additionally, previously,

applicants could rectify a delay resume accruing time toward EAD eligibility, a process that has

been curtailed under this provision.

       55.     The EAD Bar Rule also imposes new “applicant-caused delays,” including a failure

to appear for an asylum interview or a biometric services appointment. Compare id.

§ 208.10(a)(1)(iv) (“The failure to appear for an interview or biometric services appointment may

result in . . . [d]enial of employment authorization.”), with Asylum Application, Interview, and

Employment Authorization for Applicants, 85 Fed. Reg. 38,532, 38,598–99 (June 26, 2020)

(explaining no such penalties in the prior rule).

       56.     Under the EAD Bar Rule, applicant-caused delays now encompass, as set forth in

8 C.F.R. § 208.7(a)(iv): (a) A request to amend or supplement an asylum application that causes a

delay, (b) Failure to appear to receive and acknowledge a decision, (c) certain extension requests

for purposes of evidentiary submissions, (d) most failures to appear at interviews or biometrics

appointments, (e) requests to reschedule asylum interviews, (f) requests to transfer the case to a

new asylum office, (g) failure to provide an interpreter at an interview, (h) a request to provide



                                                    19
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 25 of 104




additional evidence for an interview, and (i) “[f]ailure to comply with any other request needed to

determine asylum eligibility.”

       57.     Sixth, the EAD Bar Rule eliminates USCIS’s process whereby an applicant who

received a “notice of recommended approval” could apply for an EAD before the waiting period

expired (the “Elimination of Recommended Approvals”). Compare id. § 208.7(a)(1) (effective

until August 25, 2020) (“In the case of an applicant whose asylum application has been

recommended for approval, the applicant may apply for employment authorization when he or she

receives notice of the recommended approval.”) and id. § 274a.12(c)(8)(ii) (effective until August

25, 2020) (allowing EAD applications based on recommended approval for asylum) with id.

§ 208.7(a)(1) (Aug. 25, 2020) (omitting reference to notice of recommended approval) and id.

§ 274a.12(c)(8) (Aug. 25, 2020) (same and imposing 365-day wait period).

       58.     Seventh, even though the INA provides that asylum seekers can receive asylum

despite missing the one-year statutory filing deadline if they demonstrate changed or extraordinary

circumstances, see 8 U.S.C. § 1158(a)(2)(D), the EAD Bar Rule requires denial of an EAD for

failing to file the asylum application within one year of entering the United States (the “One-Year

Filing Bar”), unless and until an asylum officer or IJ determines that the applicant meets a statutory

exception. See 8 C.F.R. § 208.7(a)(1)(iii)(F) (Aug. 25, 2020).

       59.     Eighth, although U.S. asylum law expressly permits asylum applications by people

who entered the U.S. without inspection, see 8 U.S.C. § 1158(a)(1), the EAD Bar Rule renders

these asylum seekers ineligible for EAD authorization, unless they meet limited exceptions (the

“Port-of-Entry Requirement”). See id. § 208.7(A)(1)(iii)(G) (Aug. 25, 2020).

       60.     Ninth, the EAD Bar Rule creates a new EAD eligibility bar against applicants who

have been convicted of a “particularly serious crime,” or if there are “serious reasons for believing



                                                 20
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 26 of 104




that the applicant . . . has committed a serious non-political crime outside the United States” (the

“Criminal Bar”). Id. § 208.7(a)(1)(iii)(B)–(C) (Aug. 25, 2020). This new bar does not provide any

definition of “particularly serious crime” or “serious non-political crime” and gives USCIS

unlimited discretion as to its application, despite ample case law defining both terms. See, e.g.,

Matter of N-A-M-, 24 I. & N. Dec. 336 (BIA 2007) (addressing the particularly serious crime bar);

Matter of E-A-, 26 I. & N. Dec. 1 (BIA 2012) (addressing the serious nonpolitical crime bar).

        61.     Tenth, the EAD Bar Rule provides that an EAD will automatically terminate on the

date that an asylum officer denies the asylum application, thirty days after an IJ denies the asylum

application unless timely appealed to the Board of Immigration Appeals, or the Board of

Immigration Appeals affirms or upholds a denial (the “Automatic Termination” provision). 8

C.F.R. § 208.7(b)(2) (Aug. 25, 2020). Previously, if an asylum applicant received an EAD based

on a pending asylum application, that EAD would remain valid throughout the review process,

including federal court review, subject only to its expiration date. The EAD Bar Rule prohibits

access to a work permit during a federal court appeal process. See id. §§ 208.7(a)(1)(i), (b)(1).

Such an applicant can reapply for an EAD only after a federal court remand. See id.

        62.     Eleventh, under the EAD Bar Rule, an EAD may be granted for a maximum term

of two years the (“Maximum Validity” provision). See id. § 208.7(b)(1) (Aug. 25, 2020) (“USCIS

may renew employment authorization under 8 C.F.R. § 274a.12(c)(8) in increments determined

by USCIS in its discretion, but not to exceed increments of two years.”). Previously, no such

restriction existed.




                                                21
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 27 of 104




       63.     Twelfth, the EAD Bar Rule eliminates USCIS’s prior discretion to adjudicate

parole-based employment authorization on a case-by-case basis.9 Now, applicants who have been

paroled into the United States may not apply for an EAD, unless their asylum application has been

pending for more than 365 days and they meet the other eligibility requirements (the “Parole

Limitation” provision). See id. § 274a.12(c)(11) (Aug. 25, 2020).

       64.     Thirteenth, the EAD Bar Rule imposes a new and redundant biometrics requirement

and an accompanying new fee. See id. § 208.7(a)(1)(i) (Aug. 25, 2020) (the “Biometrics

Requirement”). Previously, asylum applicants were required to submit to fingerprinting and other

biometrics collection in connection with their asylum application, but there was no fee for the

collection and asylum applicants were not required to resubmit the same information separately to

support their EAD application. The EAD Bar Rule requires asylum applicants to attend another

biometric appointment, to pay a fee, and to re-submit to the same biometric collection that was

required for their asylum application to have their EAD application processed.

       65.     These rule changes will significantly impair the ability of asylum seekers to fully

exercise their right to asylum in the United States.10

III.   THE RULES VIOLATE THE APA

       66.     The Rules are final agency actions because they represent the consummation of the

agency’s decisionmaking processes and because they have direct consequences for hundreds of

thousands of asylum applicants and for the plaintiff organizations and others that serve them.


       9
         See USCIS Policy Manual, Volume 10: Employment Authorization, Part B, Specific
Categories, Chapter 2, Parolees [10 USCIS-PM B.2], https://bit.ly/3msYkx7.
       10
           Some of these changes apply only to initial EAD applications; others apply to both initial
and renewal requests. The changes that apply only to initial applications are: the Timeline Repeal
Rule, the 180-day waiting period, the elimination of the “Deemed Complete” rule, the elimination
of recommended approvals, and the applicability of applicant-caused delays as a basis for denial
of the application. All other challenged provisions apply to both initial and renewal applications.

                                                 22
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 28 of 104




       67.     DHS knew or should have known during the rulemaking process and from the

comments it received that the Rules are unlawful, yet it did not cure the relevant defects.

       68.     The Rules were part of a larger push by the Trump Administration to punish and

deter asylum seekers, leaving the asylum system virtually “unrecognizable.” See Nicole Narea,

The Demise of America’s Asylum System Under Trump, Explained, Vox (Nov. 5, 2019),

https://bit.ly/34nx8tp. “The administration has built up, layer by layer, a series of impediments . . .

that have made obtaining asylum nearly impossible.” Id.

       69.     For example, the government adopted a policy of prosecuting all asylum seekers

and separating those who enter with children from those children. It has required some asylum

seekers to wait in Mexico for their cases to be heard, while forcing others to seek asylum in unsafe

third countries. It has barred asylum to individuals who enter outside of a port of entry, who fail

to seek asylum in a country through which they transit, and who have even minor exposure to

portions of the criminal justice system. See National Immigrant Justice Center, A Timeline of the

Trump Administration’s Efforts to End Asylum (Nov. 2020), https://bit.ly/3narjH6 (describing

these and other policies). These changes reflect a calculated and systematic attempt to punish

asylum seekers and make it more difficult for migrants to apply for asylum.

       70.     This context helps illustrate that DHS’s purpose in promulgating the Rules was to

deter migrants from seeking asylum without regard to their reasons for doing so. In other words,

in promulgating the Rules to diminish asylum applicants’ access to work authorization, DHS

sought to deter asylum seekers from seeking asylum in the first place. Such punitive measures to

deter lawful access to asylum are unlawful. See generally Aracely, R. v. Nielsen, 319 F. Supp. 3d

110 (D.D.C. 2018) (agency cannot consider deterrence in evaluating parole requests); R.I.L-R v.

Johnson, 80 F. Supp. 3d 164 (D.D.C. 2015) (agency cannot deny bond to deter others).



                                                  23
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 29 of 104




       71.     The Rules, with these other changes, seek to inflict suffering on some asylum

seekers to send a message to future asylum seekers that they should not attempt to make the journey

in the first place. Indeed, the administration’s mantra has been to “present[] aliens with multiple

unsolvable dilemmas to impact their calculus for choosing to make the arduous journey to begin

with.” See Ainsley, supra n.1.

       72.     DHS’s callousness is encapsulated in its response to comments recognizing that the

Final Rule will have an adverse impact on asylum seekers’ ability to obtain housing. DHS glibly

responded that applicants should “become familiar with the homelessness resources provided by

the state where they intend to reside.” 85 Fed. Reg. at 38,591.

       73.     As described below, the Rules violate the APA because they are contrary to the

INA and inconsistent with DHS’s stated justifications for its action. One court has already issued

a preliminary injunction enjoining the Timeline Repeal Rule in full and every portion of the EAD

Bar Rule that it reached on the basis that the plaintiffs in that case were likely to succeed in showing

that these actions were arbitrary and capricious. See Casa de Maryland, 2020 WL 5500165, at *34.

       A.       Portions of the Rules Are Inconsistent With the INA.

       74.     Numerous provisions in the Rules run afoul of the INA.

The Port-of-Entry Requirement

       75.     The INA provides that “[a]ny alien who is physically present in the United States

or who arrives in the United States (whether or not at a designated port of arrival[)] . . . may apply

for asylum.” 8 U.S.C. § 1158(a)(1). As the Ninth Circuit has explained, “[t]his provision reflects

our understanding of our treaty obligation to not ‘impose penalties [on refugees] on account of

their illegal entry or presence.’” E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 772 (9th Cir.

2018) (quoting Convention, art. XXXI, § 1, 189 U.N.T.S. at 174).



                                                  24
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 30 of 104




       76.     But under the EAD Bar Rule, asylum seekers who entered the other than through a

port of entry are penalized because they are rendered ineligible for EAD authorization unless they

meet certain extremely limited exceptions. See 8 C.F.R. § 208.7(a)(1)(iii)(G) (Aug. 25, 2020).

       77.     Indeed, DHS admits that penalizing asylum seekers is the point, when it emphasizes

that this requirement “will incentivize aliens to comply with the law.” Notice of Proposed

Rulemaking, Asylum Application, Interview, and Employment Authorization for Applications, 84

Fed. Reg. at 62,374, 62,392 (emphasis added). DHS also stated its “belie[f] that the good cause

exception [to this bar] is consistent with U.S. obligations under the 1967 Protocol because it

exempts aliens from the bar to eligibility for employment authorization if they establish good cause

for entering or attempting to enter the United States at a place and time other than lawfully through

a U.S. port of entry.” 85 Fed. Reg. at 38,553.

       78.     That does not cure the problem, however, because the EAD Bar Rule defines “good

cause” far more narrowly than is required by our international treaties. The EAD Bar Rule provides

that “good cause does not include the evasion of U.S. immigration officers, convenience, or for

the purpose of circumvention of the orderly processing of asylum seekers at a U.S. port of entry.”

Id. at 38,626. Nor does the Rule account for the fact that, for years now, Defendants have been it

more and more difficult to enter the United States at a port of entry. See e.g. Al Otro Lado, Inc. v.

Wolf, No. 3:17-cv-02366-BAS-KSC (S.D. Cal.) (challenging the “metering” of asylum seekers in

Mexico). For example, Plaintiff K.N.E. tried to wait her turn to enter the United States but entered

without inspection after waiting several months in Mexico and falling ill while there. K.N.E.’s

entry predates the EAD BAR Rule, but her circumstances would not be covered by the limited

exceptions that the Rule contemplates.




                                                 25
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 31 of 104




       79.     The EAD Bar Rule’s narrow definition of good cause is inconsistent with the

United States’ treaty obligations. See E. Bay Sanctuary Covenant, 932 F.3d at 771–72 (enjoining

the Trump administration’s ban on asylum for any applicant who had not entered through a port

of entry as contrary to the INA). As such, the Port-of-Entry Requirement is irreconcilable with the

INA.

The One-Year Filing Bar

       80.     The INA exempts asylum seekers from the statutory one-year filing deadline if they

can demonstrate either “changed circumstances which materially affect the applicant’s eligibility

for asylum or extraordinary circumstances relating to the delay.” 8 U.S.C. § 1158(a)(2)(D).

       81.     Yet under the EAD Bar Rule, an EAD application will be denied for an asylum

applicant who fails to file the asylum application within one year of entering the United States,

unless and until an asylum officer or IJ determines that the applicant meets a statutory exception

to the one-year filing bar. See 8 C.F.R. § 208.7(a)(1)(iii)(F). Plaintiffs D.M.C. and V.M.B. are both

harmed by this provision, for which there are no exceptions. Plaintiffs U.O, L.M.G., and L.M.M.G.

also stand to be harmed by this rule because, though they applied for asylum on time in an

affirmative posture, USCIS refuses to recognize those applications.

       82.     By permanently barring access to work authorization to asylum seekers even when

they have a clear changed or exceptional circumstance to justify the delay in their application

process and thus remain statutorily eligible to pursue asylum, the EAD Rule’s One-Year Filing

Bar enacts a penalty against asylum seekers that cannot be reconciled with the INA.

The 365-Day Waiting Period

       83.     The INA provides that an “applicant who is not otherwise eligible for employment

authorization shall not be granted such authorization prior to 180 days after the date of filing of



                                                 26
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 32 of 104




the application for asylum.” 8 U.S.C. § 1158(d)(2) (emphasis added). DHS effectively amends the

statute to more than double this mandatory waiting period. Although the statute expressly

proscribes granting work authorization “prior to” 180 days, to construe the provision exclusively

as a floor would disregard the context of its enactment and history.

        84.     In adopting the 180-day bar, Congress largely codified the approach taken by the

Immigration and Naturalization Service (“INS”)—DHS’s predecessor agency—in 1994, which

had concluded that “all applicants could have work authorization after 180 days” unless their

claims were denied. Rules and Procedures for Adjudication of Applications for Asylum or

Withholding of Deportation and for Employment Authorization, 59 Fed. Reg. 14,779, 14,780 (Mar.

30, 1994). In codifying a 180-day wait, Congress adopted the balance that the INS struck between

“discourag[ing] applicants from filing meritless claims solely as a means to obtain employment

authorization” and “provid[ing] legitimate refugees with lawful employment authorization.” Id.

        85.     The 365-Day Waiting Period upends this balance and is contrary to congressional

intent. The same Congress that enacted the 180-day bar also declared it to be “national policy” that

“[s]elf-sufficiency has been a basic principle of United States immigration law since this country’s

earliest immigration statutes;” that immigrants “rely on their own capabilities and the resources of

their families, their sponsors, and private organizations;” and that “[i]t is a compelling government

interest to enact new rules for eligibility . . . in order to assure that aliens be self-reliant.” 8 U.S.C.

§ 1601(1), (2), (5).

        86.     It is implausible that this Congress meant to confer roving administrative discretion

to DHS to unilaterally subvert this “compelling interest” by drastically increasing the mandatory

waiting period for an asylum seeker to obtain the EAD upon which the principle of self-sufficiency

depends. Indeed, in seeking to double the 180-day period, Defendants appear to eschew any



                                                    27
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 33 of 104




limiting principle and could, on its untenable theory, set a decades-long waiting period. That is

inconsistent with the text of the INA.

Automatic Termination During Appeals

       87.     The INA expressly affords asylum seekers the right to seek federal court appellate

review. See id. § 1252(a)(2)(B)(ii). In that provision, Congress eliminates judicial review over

discretionary determinations “other than the granting of relief under [the Refugee Act].” Id.

       88.     The process of seeking appellate review routinely takes a year or more. By denying

access to an EAD during the appeal process, the Rule deprives many asylum seekers of their right

to pursue appellate review simply because they will be unable to survive during the appellate

process. As such, the elimination of work authorization upon federal-court appeal is contrary to

the INA.

The Criminal Bar

       89.     The INA specifies two crime-related bars to asylum: (i) the particularly serious

crime (“PSC”) bar, and (ii) the serious nonpolitical crime bar. Id. § 1158(b)(2)(A)(ii), (iii). Both

have specific definitions and scopes of application.

       90.     The INA’s PSC bar closely mirrors the language of the Refugee Convention. The

Refugee Convention’s bar was designed narrowly to avoid barring access to asylum for minor

criminal offenses. The United Nations High Commissioner for Refugees (“UNHCR”) has noted

that, to be considered a serious crime, an offense must generally be a “capital crime or a very grave

punishable act,” such as murder, arson, rape, or armed robbery. UNHCR, Handbook on Procedures

and Criteria for Determining Refugee Status under the 1951 Convention and the 1967 Protocol

relating to the Status of Refugees, U.N. Doc. HCR/4/IP/Eng/REV. ¶¶ 154–55 (1979, reissued 2019)

(“UNHCR Handbook”).



                                                 28
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 34 of 104




       91.     The serious nonpolitical crime bar requires a showing that “there are serious

reasons for believing that the alien has committed a serious nonpolitical crime outside the United

States prior to the arrival of the alien in the United States.” 8 U.S.C. § 1158(b)(2)(A)(iii). This

provision also corresponds to a clause in the 1951 Refugee Convention barring protection when

there are “serious reasons for considering that . . . [the applicant] has committed a serious non-

political crime outside the country of refuge.” Refugee Convention, art. 1F(b).

       92.     In other rulemaking, defendants have dramatically broadened the scope of these

bars to include, for example convictions where there is “reason to believe” the conduct was in

furtherance of gang activity, any felony conviction under state law, any conviction for certain

misdemeanors including simple possession of any drug other than a small amount of marijuana,

and any accusation of domestic battery, even when there has been no adjudication of guilt. See

Procedures for Asylum and Bars to Asylum Eligibility, 85 Fed. Reg. 67,202 (Oct. 21, 2020). This

rulemaking was enjoined for violating the APA. See Pangea Legal Servs. v. DHS, No. 20-cv-

07721 (SI), 2020 WL 6802474 (N.D. Cal. Nov. 19, 2020) (issuing TRO); see also Dkt. 74

(converting TRO to preliminary injunction).

       93.     The EAD Bar Rule incorporates by reference the regulatory provision where these

changes are codified, 8 C.F.R. § 208.13(c). Under the EAD Bar Rule, an EAD is not available

where “[t]he applicant fails to establish that he or she is not subject to a mandatory denial of asylum

due to any regulatory criminal grounds under 8 CFR 208.13(c).” 85 Fed. Reg. 38,626 (codified at

8 CFR 208.7(a)(iii)(D)).

       94.     These criminal bars are themselves contrary to the text of Section 1158 because

they sweep in offenses that are not serious, let alone particularly serious, and that do not suggest a

danger to others or the community. Some of them are triggered by mere “reason to believe” that



                                                  29
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 35 of 104




domestic criminal conduct has occurred. That is inconsistent with the statutory scheme in Section

1158, which outlines the criminal bars to asylum and provides that any addition must be “consistent

with” that section. See 8 U.S.C. § 1158(b)(2)(C).

       95.     The EAD Bar Rule’s incorporation of these changes to deny work authorization

based on criminal conduct that cannot lawfully render a person ineligible for asylum is contrary to

the INA and constitutes unlawful agency action.

       96.     The categorical bars also conflict with Section 1158 because the Refugee

Convention, which is incorporated into the INA, requires an individualized analysis of whether a

particular crime disqualifies an asylum applicant and eschews any categorical bars. The EAD Bar

Rule’s incorporation of the unlawful categorical bars in 8 C.F.R. § 208.13(c) conflict with the INA

and the treaty obligations it effectuates.

       B.      The Rules Are Arbitrary and Capricious Because DHS Failed to Adequately
               Justify Each Provision

       97.     DHS’s purported rationales for promulgating the EAD Bar Rule were to “(1)

reduc[e] incentives for aliens to file frivolous, fraudulent, or otherwise non-meritorious asylum

applications intended primarily to obtain employment authorization, or other forms of non-asylum

based relief, and remain for years in the United States due to the backlog of asylum cases, and

(2) disincentiviz[e] illegal entry into the United States.” 85 Fed. Reg. at 38,543.

       98.     DHS’s purported rationales for the Timeline Repeal Rule were to “(1) ensure

USCIS has sufficient time to receive, screen, and process applications for an initial grant of

employment authorization based on a pending asylum application, and to also (2) reduce

opportunities for fraud and protect the security-related processes undertaken for each EAD

application.” Id. at 37,503.




                                                 30
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 36 of 104




       99.     Deterring people from seeking protection in the United States—a right enshrined

in the INA and international law—is not a valid justification for a rule that effectively blocks only

indigent applicants from the asylum process. 8 U.S.C. § 1158(a); see also R.I.L-R, 80 F. Supp. 3d

at 188–90 (granting preliminary injunction against policy of detaining asylum seekers to send “a

message of deterrence to other Central American individuals who may be considering immigration”

and finding deterrence is not a valid reason to force someone to be civilly committed); Ms. L. v.

ICE, 302 F. Supp. 3d 1149, 1166–67 (S.D. Cal. 2018) (denying motion to dismiss substantive due

process claim, holding that alleged “government practice. . . to separate parents from their minor

children in an effort to deter others from coming to the United States . . . is emblematic of the

exercise of power without any reasonable justification”).

       100.    In addition, there is no indication that the people who are most harmed by the

Rules—the indigent—have disproportionately unmeritorious claims. To the contrary, asylum

applicants often leave everything behind to embark on a costly, dangerous journey to seek

protection. Their indigency upon arrival is frequently interrelated with the circumstances in their

home countries that ultimately caused them to flee in pursuit of protection in this country.

       101.    And the Rules are unreasonable because the already existing regulatory scheme is

effective in discouraging abuse of the asylum system.

       102.    DHS’s self-contradictory reasoning in its regulatory changes illustrates that these

proposals are intended to dismantle the asylum system Congress created, rather than improve it.

       103.    There is also a clear disconnect between the agency’s stated purpose to simplify the

adjudication process and increase its efficiency and the effects of the Rules because several of the

changes will make processing EAD applications more complicated and time-consuming.




                                                 31
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 37 of 104




       104.    For example, the Biometrics Requirement will contribute to the “backlog” in

asylum applications DHS says it is trying to solve. This requirement applies to initial and renewal

applications and will take additional time to schedule and administer.

       105.    As another example, consider the application of the Criminal Bar following a

biometrics check, which will further complicate the EAD adjudication process. Every time

biometrics results return criminal history information, USCIS must to assess (or re-assess) whether

the convictions are for “particularly serious crimes” or “serious nonpolitical crimes” and render

the applicant categorically ineligible for an EAD. The USCIS adjudicators are untrained in how to

conduct this complex, context-specific assessment. Assessing the applicability of these bars,

moreover, usually requires testimony about the nature and circumstances of a underlying event.

But the EAD application process is in writing, with no interview mechanism. Creating an interview

to accurately perform that assessment would grind the EAD issuance process to a halt.

       106.    There is also a clear disconnect between the agency’s purported concerns about the

need to reduce fraud and protect U.S. workers, on the one hand, and the foreseeable consequences

of the Rules, on the other hand. Specifically, narrowing eligibility for work authorization and

increasing processing times for employment authorization may create incentives for asylum

seekers to participate in the underground market, thereby increasing fraud (by employers) and

prejudicing U.S. workers (by increasing the pool of desperate foreign workers willing to accept

less than minimum wage and to work in unsafe conditions).

       107.    Notably, while the EAD Bar Rule repeatedly references reducing fraud as a primary

goal, the agency failed to define fraud or to explain how the Rule would deter it. Defendants

identify only one type of fraud—meritless asylum applications that are filed for the sole purpose

of obtaining employment authorization—based on research that was conducted more than twenty-



                                                32
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 38 of 104




five years ago. See 85 Fed. Reg. at 38,544 n.32. Despite recognition that the asylum context has

changed substantially since that time, DHS failed to explain how the kind of fraud discussed in

these outdated studies requires a substantial change in regulation now. See 84 Fed. Reg. at 62,383.

Indeed, the only recent instance of “fraud” identified in the EAD Bar Rule is of asylum-seekers

using “skeletal” affirmative asylum applications to trigger removal proceedings through which

they can apply for cancellation of removal, see 85 Fed. Reg. at 38,550, but there is no explanation

for how the Final Rule would have any impact on this alleged trend.

       108.    In fact, Defendants’ focus on the use of asylum applications to pursue cancellation

of removal illustrates the ways in which the agency failed to consider reasonable alternatives to

achieve its purported goals. Cancellation of removal is a defense to deportation that is available to

long-term residents of the United States, but it can only be requested in defensive removal

proceedings. See 8 U.S.C. § 1229b. If Defendants truly wished to curtail the relatively rare

occurrence of long term residents applying for asylum in order to be placed into removal

proceedings, it could have drafted a single, short regulation enabling USCIS to consider

cancellation applications or creating a mechanism for these applicants to see an immigration judge.

       109.    Given the Rule’s stated purposes and in particular its focus on deterring both

unauthorized entry into the United States and “frivolous, fraudulent, or otherwise non-meritorious

asylum applications,” the agency also failed to justify restricting EAD renewal for asylum seekers

who already have pending asylum cases and who have been working in the United States with

employment authorization for years, like Individual Plaintiffs G.S.M, and U.O.

       110.    As to simplifying the adjudication process and increasing its efficiency, the agency

failed to consider the reasonable alternative that USCIS recommended in 2019: hiring more staff




                                                 33
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 39 of 104




to enable more production hours to be devoted to EAD processing.11 The Final Rule states that

USCIS “considered alternatives” to the Final Rule as promulgated, including hiring more staff. 85

Fed. Reg. at 38,584. This ipse dixit does not qualify as a reasoned response that would pass muster

under the APA, because DHS did not adequately explain why it chose not to pursue this alternative.

       111.    DHS also could have eliminated the regulatory requirement that asylum seekers

must wait 150 days to submit their work authorization applications, instead relying on the statutory

180-day wait for work authorization. This change would increase the efficiency of adjudication

because it would enable the agency to better predict the number of work authorization applications

in the pipeline at different times and to work through its present backlog.

       112.    DHS mentioned this alternative in the Final Rule, but its explanation for why it

elected not to pursue it was inadequate. DHS first reasoned that the change would “contravene the

intent of this rule as well as the prior regulations, which were specifically designed to ensure there

is a waiting period for applying for an EAD that follows the filing of asylum application and have

mechanisms for addressing periods where applicants delay the adjudication of their asylum

applications.” Id. at 38584. This explanation is illogical. Permitting concurrent filing would have

no affect at all on the statutory waiting period required before DHS could grant an EAD, but it

would allow DHS to better track applications and streamline the process.

       113.    DHS also reasoned that adopting this suggestion would “create[] a different

operational burden.” Id. That was “[b]ecause the statutory scheme mandates that employment

authorization cannot be granted until the asylum application has been pending for a minimum of

180 days,” “USCIS would need to implement new tracking and records mechanisms to ensure



       11
          See USCIS Ombudsman, Annual Report 2019 (July 2019), Error! Hyperlink reference
not valid.https://bit.ly/3ao3F6H, at 84.

                                                 34
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 40 of 104




applications would not be adjudicated too early.” Id. This would allegedly “impede the agency’s

ability to nimbly move workloads between centers and officers.” Id. This explanation is

unreasonable. USCIS already tracks the 180-day statutory deadline, and the incremental

“operational burden” associated with concurrent filing is likely to be de minimis.

       114.    Alternatively, DHS could have recognized that, through no fault of the applicant,

adjudicating asylum cases takes considerable periods of time, and lengthen the validity of an EAD,

thereby reducing the need to process frequent renewal applications.

       115.    Similarly, the agency could simplify the application EAD renewals, reducing the

resources necessary to process them. Defendants did the opposite.

       116.    As to the agency’s goal to reduce incentives to file “frivolous, fraudulent, or

otherwise non-meritorious asylum claims,” there are countless other strategies defendants could

employ to achieve this goal.

       117.    The poor fit between the Rules and DHS’s purported justifications suggests that

DHS’s justifications were arbitrary and capricious.

The Port-of-Entry Requirement

       118.    DHS’s justification for the Port-of-Entry Requirement was inadequate. DHS said:

“Asylum is a discretionary benefit reserved for those who establish that they are genuinely in need

of the protection of the United States. It follows that employment authorization associated with a

pending asylum application should be similarly reserved.” 85 Fed. Reg. at 38,553.

       119.    Even accepting DHS’s explanation that employment authorization requirements

should mirror those for obtaining asylum, the Port-of-Entry Requirement does not, in fact, mirror

the asylum laws. To the contrary, DHS must “accept asylum applications from aliens, irrespective

of whether or not they arrived lawfully through a port of entry,” E. Bay Sanctuary, 932 F.3d at



                                                35
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 41 of 104




772. Adding a port-of-entry restriction on employment was unnecessary if, as DHS explained, its

purpose was simply to mirror the restrictions on asylum. 85 Fed. Reg. at 38,553.12

The One-Year Filing Bar

       120.      DHS also failed to adequately justify why it was enacting the One-Year Filing Bar.

The asylum statute permits untimely applications based on changed or extraordinary circumstances,

8 U.S.C.§ 1158(a)(2)(B), (D), and the asylum regulations describe circumstances that can

constitute meet that standard, 8 C.F.R. § 208.4(a)(4), (a)(5). Those include, among others, illness,

mental or physical disability, legal disability, prior ineffective assistance of counsel, and prior

lawful status.

       121.      Together, the asylum statute and regulations provide a safe harbor for asylum

seekers whose circumstances inhibit applying within a year. They also reflect a strong interest in

avoiding premature applications for asylum if there are viable alternatives paths to permanent

lawful status or safety. See Asylum Procedures, 65 Fed. Reg. 76,121, 76,123 (Dec. 6, 2000) (“The

Department does not wish to force a premature application for asylum.”).

       122.      Notwithstanding these long-standing considerations, DHS has now asserted that

applying the One-Year Filing Bar to EAD applications is necessary to deter individuals from filing

“skeletal or fraudulent asylum applications to trigger removal proceedings before the immigration

court where they can apply for cancellation of removal.” 85 Fed. Reg. at 38,550.

       123.      This explanation does not make sense. As discussed above, supra ¶ 108,

cancellation of removal is a path to immigration available to some long-term residents. Imposing



       12
           Another rule barring access to asylum for those who enter outside a port of entry has
been enjoined and vacated for violating the APA. See O.A. v. Trump, 404 F. Supp. 3d 109 (D.D.C.
2019) (vacating the rule); E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020)
(affirming grant of preliminary injunction).

                                                 36
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 42 of 104




a one-year filing deadline for a collateral benefit would not logically deter members of this group,

whose goal is to get their case in front of an IJ. See 8 U.S.C. § 1229b. And deterring those

applications falls outside the stated justification for the Rules, which is to reduce “fraudulent”

applications for the purpose of obtaining an EAD, not for the purpose of triggering removal

proceedings. See 85 Fed. Reg. at 38,533.

       124.    DHS has also claimed that the one-year filing restriction is necessary to “incentivize

bona fide asylum applicants to file sooner, and to reduce the asylum backlog.” 85 Fed. Reg. at

38,550. DHS did not explain, however, how more people filing asylum applications sooner is

rationally related to the stated goal of reducing the asylum backlog.

       125.    In addition, the types of circumstances that underlie most late-filed asylum

applications—such as serious illness, legal disability, and trauma—are unlikely to yield to

“incentives.” The same is true for the changed circumstances exception to the one-year deadline.

Applicants cannot be “incentivized” to apply for asylum before the changes that give rise to their

extenuating reasons for late-filing for asylum actually arise.

       126.    The One-Year Filing Bar thus threatens to harm the most vulnerable of asylum

seekers—those who have been so traumatized by their experiences that they are unable to timely

file an application for asylum. Prior asylum regulations account for this reality, but the EAD Bar

Rule does not. See 8 C.F.R. § 208.4(a)(5).

       127.    The One-Year Filing Bar also harms a smaller but significant number of applicants,

like L.M.G., L.M.G.M, and U.O., who were required to file their applications defensively because

they were detained upon entry into the United States, yet were unable to so until after the one-year

filing deadline because DHS failed to initiate defensive removal cases for them.




                                                 37
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 43 of 104




       128.    This disparity between the statutory provisions and protections relating to the one-

year filing deadline for asylum applications and the EAD Bar Rule indicates that the Rule’s One-

Year Filing Bar was designed, not to deter skeletal or bad-faith asylum applications, but instead to

deter all asylum applications—even if those applications would ultimately be meritorious.

       129.    In the EAD Bar Rule, DHS conceded that “there are legitimate reasons that an alien

may be delayed from seeking asylum within the one-year filing deadline, which is why the current

regulations at 8 CFR 208.4(a)(4) and (5) allow for an alien to establish either that there are changed

circumstances that materially affect the alien’s eligibility for asylum or that there are extraordinary

circumstances related to the delay in filing.” 85 Fed. Reg. at 38,570.

       130.    This is a non-sequitur. DHS highlighted provisions creating exceptions to the one-

year deadline for the underlying asylum application, but the agency failed to acknowledge that the

new rules for EAD applications contain no corresponding exceptions and instead require the

applicant to get an adjudication on this question from the judge or officer hearing the underlying

asylum case, a step that may itself be years down the road.

       131.    DHS did not even try to explain why those who have good reasons for filing for

asylum late should nevertheless be barred from EADs while their applications are pending.

       132.    In imposing the One-Year Filing Bar, moreover, DHS failed to justify its departure

from its previous decision to separate EAD adjudication from asylum eligibility because of the

administrative burdens of attempting to duplicate the asylum adjudication process within the EAD

adjudication process.

       133.    And in finalizing this bar, DHS failed to justify its departure from its previous

decision to not impose a One-Year Filing Bar for EADs in part because it did not want to encourage

people in lawful status during their first year in the United States to prematurely seek asylum.



                                                  38
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 44 of 104




The 365-Day Waiting Period

       134.    In imposing the 365-Day Waiting Period, DHS also failed to justify its rejection of

the alternative of imposing a shorter waiting period. Instead, DHS said that it was rejecting this

alternative to avoid creating an incentive to file a “non-meritorious” asylum application. 85 Fed.

Reg. at 38,564. But DHS failed to justify why a shorter waiting period would create that incentive

when asylum applicants would not be guaranteed work authorization within any particular time

frame under the Timeline Repeal Rule.

       135.    DHS also said that it was rejecting a shorter waiting period because it would

necessitate the creation of a new system to ensure that EADs would not be issued prior to 180 days

as provided by statute. See id. at 38,565. But this explanation does not address why a 180-day

waiting period would not be a reasonable alternative when commenters suggested shorter

alternative timelines to the 365-Day Waiting Period. See id. at 38,564–65(discussing comments).

       136.    In issuing the Rules, DHS failed to consider reasonable alternatives to mitigate the

alleged problem of “frivolous, fraudulent, or otherwise non-meritorious asylum applications” filed

for the purpose of obtaining EADs, such as ensuring prompt processing of asylum claims so that

they are adjudicated within the statutorily mandated 180 days.

       137.    DHS also failed to justify its departure from existing policy with respect to the 180

day waiting period. For decades, work authorization was broadly available to asylum applicants

whose applications had been pending for 180 days, with the narrow exception of individuals who

had been convicted of an aggravated felony. DHS failed to offer a reasoned explanation for its

extraordinary departure from this approach, which balanced flexibility and accountability.

       138.    DHS relied instead solely on a decades-old body of work that discussed problems

in the early 1990s, which the current work authorization system was created to address, not



                                                39
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 45 of 104




problems with the current system. See id. at 38,544 n.30; id. at 38,546 & n.58; id. at 38,555 & n.93

(citing David A. Martin, Making Asylum Policy: The 1994 Reforms, 70 Wash. L. Rev. 725 (July

1995) & David A. Martin, The 1995 Asylum Reforms, Ctr. for Immigration Studies (May 1, 2000)).

That analysis contradicts the agency’s position that the current work authorization system requires

and warrants further restriction.

        139.    In imposing the 365-Day Waiting Period, DHS also pointed to the fact that asylum

cases take longer to adjudicate. This is a reason to be more, not less, generous in the issuance of

work authorization. The law continues to require the government to adjudicate affirmative asylum

applications within 180 days. The failure to meet this timeline, and the delay in asylum

adjudication often have nothing whatsoever to do with the applicant’s actions. Penalizing

applicants for a delay that is out of their control is irrational.

Automatic Termination During Appeals

        140.    DHS did not adequately justify the need for the Automatic Termination provision.

This provision precludes extension of an EAD to cover the time that a petition for review is

pending in federal court, until the case is remanded back to EOIR for further proceedings.

        141.    The agency’s stated reason for this change is that EADs should not “be granted or

remain valid for those who have been denied asylum through multiple levels of administrative

review.” 85 Fed. Reg. at 38,581. This is an insufficient reason to preclude individuals from any

ability to make a showing that theirs is a bona fide pursuit of meaningful review. Moreover, the

Automatic Termination provision applies to those applicants who have not been “denied asylum

through multiple levels of administrative review” as the Rule requires termination of an EAD even

when an applicant has been granted asylum by an IJ, but denied it by the BIA, a not infrequent

occurrence. See, e.g., Guerra v. Barr, 974 F. 3d 909 (9th Cir. 2020) (vacating the BIA’s reversal



                                                    40
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 46 of 104




of an IJ’s decision because the BIA failed to follow clear-error review); Baez Sanchez v. Barr, 947

F. 3d 1033, 1035 (7th Cir. 2020) (finding that the BIA’s repeated reversals of an IJ’s grant of relief

in the face of Circuit Court precedent “beggars belief”).

       142.    The Automatic Termination provision also impedes asylum seekers’ statutory right

to seek review of an adverse determination. See 8 U.S.C. § 1252. Termination would have the

effect of denying continued employment to asylum seekers who eventually succeed in obtaining

relief, which undercuts DHS’s assertion that the purpose of the rule is to reduce incentives for

asylum seekers to file frivolous, fraudulent, or non-meritorious asylum applications.

       143.    It is unreasonable to revoke a valid employment authorization without allowing the

asylum seeker to complete the statutorily-mandated asylum application process, and it is contrary

to DHS’s stated goal of restricting employment authorization to those asylum seekers whose

applications are granted.

       144.    Moreover, immediate termination prevents asylum seekers from adequately

preparing to end their employment. The EAD Bar Rule thus harms both the employee and the

employer, as it allows no time for an asylum seeker to adequately plan for termination or the

employer to plan to fill the position.

       145.    Focused on escaping threats and persecution in their countries of origins, few

asylum seekers have the opportunity to prepare adequately for their economic support in the United

States prior to their departure. And in the United States, many asylum seekers lack the familial and

community support that could otherwise enable them to survive without work.

       146.    For these reasons, the automatic termination of employment will lead to a cascade

of collateral consequences on the asylum seeker’s ability to provide housing, health, and basic

necessities for themselves and their children.



                                                 41
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 47 of 104




       147.    The Automatic Termination provision also requires an asylum seeker to renew an

EAD while the IJ adjudication process is ongoing. This additional burden undermines DHS’s claim

that one reason for the rule change is to ameliorate backlogs at USCIS. It will in fact add to them.

       148.    In response to comments noting the consequences of the Automatic Termination

provision, DHS asserted that “[a]liens are afforded multiple levels of administrative review within

DHS as well as before the immigration courts and BIA.” 85 Fed. Reg. at 38,351.

       149.    This focus on the multiple levels of review misses the point. The INA guarantees

asylum seekers the opportunity to appeal an adverse determination in federal court—and the

Automatic Termination provision substantially burdens and effectively nullifies that right. As such,

the Automatic Termination provision is arbitrary and capricious.

The Criminal Bar

       150.    The Criminal Bar creates substantial eligibility barriers to work authorization based

on an asylum seeker’s past criminal history. Indeed, it effectively bars asylum-seekers with nearly

any conviction—some who have been accused but not convicted—from receiving an EAD, even

where the conviction is not an aggravated felony and is extremely unlikely to be deemed a

particularly serious crime that would render the person ineligible for asylum. And, as discussed

above (¶ 92), separate rulemaking has dramatically increased the criminal bars to asylum, which

are incorporated by reference in this bar.

       151.    In other words, many asylum seekers who will ultimately win their asylum cases

will be categorically ineligible for work authorization while their asylum applications are pending

due to minor infractions, contrary to congressional intent.

       152.    DHS wrote that this bar would “bar any alien who has been convicted of or charged

with a serious crime from eligibility for a discretionary EAD.” 85 Fed. Reg. at 85,608–09



                                                42
          Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 48 of 104




(emphasis added). This language sweeps far broader than the asylum statute’s bar to asylum on

the basis of a conviction for a “particularly serious” crime. 8 U.S.C. § 1158(b)(2)(ii) (emphasis

added).

          153.   Thus, applying the Criminal Bar undermines the overarching statutory scheme

governing asylum by discouraging meritorious asylum claims based on minor criminal convictions.

This is because asylum seekers may have perfectly valid claims, but be unable to support

themselves, hire counsel, or otherwise provide for necessities without access to work authorization.

          154.   By expanding the criminal conduct that bars access to work authorization and thus

the ability to survive in the United States throughout the lengthy asylum application process, the

EAD Criminal Bar creates additional de facto bars to asylum that undermine the existing

regulatory and statutory scheme. DHS reasoned that its proposed categorical exclusions based on

criminal convictions are necessary to limit work authorization to only those asylum seekers with

potentially meritorious claims. Yet DHS failed to explain why it categorically eliminated work

authorization for many asylum seekers whose convictions are unlikely to have any impact on their

asylum claims.

          155.   The Criminal Bar also places complex, fact-intensive questions into an

administrative process with no capacity to account for the legally recognized exceptions to the

application of those bars to on-the-merits asylum cases. This issue is especially prevalent when

and EAD adjudicator is asked to decide, on a written record alone, if there is reason to believe a

person committed a serious nonpolitical crime in his or her home country.

          156.   This mismatch between the Criminal Bar and the criminal bars for on-the-merits

asylum adjudications shows DHS’s true purpose: to deter asylum applications even if those




                                                43
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 49 of 104




applications are meritorious. Because that is not a legally valid purpose and because DHS did not

purport to rely on it, the EAD Criminal Bar is arbitrary and capricious.

The Timeline Repeal Rule

       157.    In issuing the Timeline Repeal Rule, DHS failed to reasonably explain why it

rejected alternative time periods for adjudicating an EAD application.

       158.    In responding to comments suggesting that DHS should adopt a longer timeline

instead of repealing the timeline entirely, the agency steadfastly maintained that it “cannot predict”

the processing times for future applications. 85 Fed. Reg. at 37,519–21. But this response

contradicts DHS’s own statements. In the EAD Bar Rule, DHS wrote that it “expect[ed]” to be

able to process 78% of asylum applications within 60 days and 92% of asylum applications within

90 days, based on its historical rate of processing. Id. at 37,503, 37,513.

       159.    Moreover, DHS argued that it was rejecting an alternative 90-day timeline for

adjudicating EAD applications because of the need for “flexibility.” DHS failed to explain why

this dramatic change to afford more “flexibility” is necessary now, however, when the agency had

faced backlogs and fluctuations in application volumes in the past, including at the time of the

prior rulemaking. See Casa de Maryland, 2020 WL 5500165, at *25.

       160.    The desire to avoid accountability is not a reasonable explanation under the APA,

particularly when even prior to this rulemaking, USCIS has been enjoined from failing to adhere

to the 30-day deadline. See Gonzalez Rosario, 365 F. Supp. 3d at 1163. The Timeline Repeal Rule

is an attempt to skirt this injunction, which DHS did not adequately justify. DHS’s failure to

consider a longer timeline suggests that its purported need for increased “flexibility” was not its

true justification for the Timeline Repeal Rule, and that the entirely foreseeable consequence of

diminished accountability is the more likely justification.



                                                 44
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 50 of 104




Applicant-Caused Delays

       161.    DHS claimed that the EAD Bar Rule expanded the definition of an “applicant-

caused delay” to “improve administrative efficiency and aid in the meaningful examination and

exploration of evidence in preparation for and during the interview” as well as to “generate

disincentives to applicants to cause any delays in the adjudication of their asylum application.” 85

Fed. Reg. at 38,621. But DHS did not explain its view of how these disincentives will play out or

acknowledge that the changes will result in economic hardship to asylum seekers.

       162.    In particular, DHS failed to explain why an applicant-caused delay should justify

outright denial of work authorization when in the past it merely caused an applicant to stop

accruing time toward work-authorization eligibility. Such a permanent denial of an EAD whenever

there is any applicant-caused delay, no matter how trivial, is a disproportionate sanction,

particularly when many of the “delays” are an inevitable part of the application process. For

instance, a change of venue request from an asylum seeker who relocated after being released from

detention would result in an EAD denial. So too would a request to reschedule an asylum interview

with USCIS because the applicant was critically ill. In the case of Plaintiff N.E.F. and her son C.A.,

the “delay” that caused their denial was that they missed a biometrics appointment for their work

permit, even though the notice of the appointment arrived after the date of the appointment.

       163.    Permanently denying an EAD to asylum applicants who avail themselves of routine,

yet essential, remedies and processes is an irrationally harsh sanction. Indeed, the harshness of the

sanction suggests that the purpose of the Applicant-Caused Delay provision was to enable the use

of any applicant-caused delay as a justification to deny an EAD application.

       164.    Furthermore, DHS completely ignores that many asylum seekers and their counsel

will seek to provide more evidence to help immigration authorities by corroborating their



                                                 45
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 51 of 104




substantive asylum claims. Prior regulations imposed no deadline for asylum seekers to submit

evidence to support their claims. The EAD Bar Rule requires evidence to be submitted 14 days in

advance of a hearing—and requesting to submit evidence after this time is treated as an applicant-

caused delay. Thus, the Applicant-Caused Delay provision has the effect of punishing asylum

seekers for adhering to their evidentiary burden and being diligent in seeking to meet it, which is

completely at odds with DHS’s purported justification for the EAD Bar Rule.

Elimination of the Deemed Complete Provision

        165.    Because DHS has eliminated the Deemed Complete provision, an applicant must

first wait an unspecified amount of time for the asylum application itself to be accepted or rejected

before the waiting period to seek a work permit can even begin.

        166.    Asylum seekers are particularly vulnerable and face many barriers to presenting

successful claims, and changes in the adjudication of asylum applications have dramatically

increased the rejection of asylum applications for errors as small as failing to write “N/A” in a box

on the asylum application that does not apply the applicant. See Vangala v. USCIS, No. 4:20-cv-

08143-HSG (N.D. Cal Nov. 19, 2020) (class action challenging policy of rejecting asylum and

other applications based on blank spaces on the filing). Such a disproportionate sanction suggests

that DHS’s purpose in repealing the Deemed Complete provision was to enable the agency to avoid

accountability for promptly reviewing applications and to permit DHS to simply reject EAD

applications for trifling and irrelevant technical errors.

Discretionary Denials

        167.    Under prior regulations, employment authorizations for asylum applicants were not

discretionary. See former 8 C.F.R. § 274a.13(a)(1) (effective until Aug. 25, 2020) (“The approval

of applications filed under 8 C.F.R. § 274a.12(c), except for 8 C.F.R. § 274a.12(c)(8), are within



                                                  46
         Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 52 of 104




the discretion of USCIS.”) (emphasis added). This carve out was the sole exception from the

discretion otherwise conferred for other categories of employment authorization, reflecting a

deliberate policy choice. DHS has abandoned this deliberate choice without justification.

        168.    In situations where an asylum applicant has met all the criteria necessary to be

granted an EAD, it injects unpredictability—and hence, inefficiency—into the process to grant

DHS the discretion to deny EADs. DHS did not explain what benefits would offset these costs,

nor did it justify departing from its prior precedents.

        169.    Instead, the agency generally bemoaned “the crisis at our southern border and in

our asylum system” without explaining how granting itself discretion to deny EADs to asylum

seekers would help resolve this “crisis.” 85 Fed. Reg. at 38,577.

        170.    DHS also explained that it “cannot continue to provide EADs with virtually no

eligibility criteria.” Id. This explanation is bizarre. DHS had promulgated numerous “eligibility

criteria” for EADs, and the EAD Bar Rule has imposed even more. Indeed, DHS has undermined

its own eligibility criteria by granting itself discretion to deny EADs even when an applicant has

satisfied those criteria.

Elimination of Recommended Approvals

        171.    The Elimination of Recommended Approvals provision will decrease the efficiency

of the approval process for EADs and leave asylum applicants without EADs for far longer than

necessary. It therefore cannot serve the stated efficiency rationale.

        172.    Ending the availability of access to EADs based on a recommended approval makes

no sense even based on the agency’s self-professed rationale of deterring fraudulent or meritless

applications: these asylum seekers have already been found to have winning asylum claims, and




                                                  47
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 53 of 104




must merely comply with the requisite background checks, which can take months or even years

to complete.

       173.    DHS explained its decision to eliminate the EAD Bar Rule by stating its conclusion

that issuing EADs based on a notice of recommended approval “is inconsistent with Congressional

mandate.” 85 Fed. Reg. at 38,578. In support, DHS cited a 2019 statute stating ‘‘[n]one of the

funds made available in this Act may be used by [USCIS] to grant an immigration benefit unless

the results of background checks required by law . . . have been received . . . and the results do not

preclude the granting of the benefit.” See id. at 38,550 n.86 (quoting Consolidated Appropriations

Act, 2019, Public Law 116–6, 113 Stat. 33, Div. A, tit. IV, sec. 402 (2019)); id. at 38,578 n.137.

       174.    DHS cited a 1997 statute in support of its apparent belief that this provision applies

to EADs. See id. at 38,578 n.86 (citing Departments of Commerce, Justice, and State, the Judiciary,

and Related Agencies Appropriations Act of 1998, Public Law 105–119, 111 Stat. 2440, 2447–48

(1997)). Of course, DHS (and its predecessor, INS) have granted EADs based on Notices of

Recommended Approval for decades after Congress passed the 1997 statute. Thus, DHS

effectively conceded in the EAD Bar Rule that it was altering its prior legal interpretation of the

1997 statute, but it never explained why its legal interpretation changed or even acknowledged

that it had changed.

Maximum Validity

       175.    The Maximum Validity provision, which limits the validity period for an EAD to

two years, runs counter to the EAD Bar Rule’s stated goal of reducing backlogs and promoting

efficiency in EAD processing. Indeed, the EAD period for asylum seekers was expanded from one

to two years in response to litigation, to reduce USCIS workload and in recognition of processing

delays of application for employment authorization and asylum.



                                                 48
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 54 of 104




       176.    Capping the validity period for an EAD will lead to more EAD renewals, which

will increase the administrative burden that the EAD Bar Rule is supposed to reduce. And DHS

did not account for the effect that this change would have on asylum seekers, especially when it is

considered in conjunction with another rule promulgated by DHS that increases the fees applicants

must pay to receive asylum. See USCIS Fee Schedule and Changes to Certain Other Immigration

Benefit Request Requirements, 85 Fed. Reg. 46,788–01 (Aug. 3, 2020) (the “Fee Rule”).

       177.    DHS did not consider these harms, so this provision is arbitrary and capricious.

Parole Limitation

       178.    Previously, DHS had a separate work authorization provision for individuals

paroled into the United States. DHS eliminated that provision, claiming to believe that “[a]ll

asylum seekers should be subject to the same rules, including the rules governing eligibility for

employment authorization.” 85 Fed. Reg. at 38,582.

       179.    Aside from the fact that DHS did not explain why it believed that all asylum seekers

should be subject to the same rules, DHS cannot sincerely believe that all asylum seekers should

be subject to the same rules for employment authorization because they are not all similarly

situated. Many asylum seekers apply for such permanent protection while present in the United

States on a visa that authorizes work. Under the prior regulations, parolees were eligible for an

EAD under former 8 C.F.R. § 274a.12(c)(11) because of their means of entry, just like these other

visa holders. DHS failed to recognize this point and failed to otherwise justify eliminating the

previous allowance for parolees.

Biometrics Requirement

       180.    DHS conceded that it “collects biometrics when an alien first files for asylum.” 85

Fed. Reg. at 38,576. But, according to DHS, the requirement that asylum seekers resubmit



                                                49
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 55 of 104




biometrics with their EAD application was not “duplicative or wasteful” because “[t]he results of

criminal history check generally only last 15 months.” Id. DHS also wrote that “when [it] collects

biometrics, the collection is tied to the form and is not person centric.” Id. In other words,

“[b]iometrics collected for the asylum application remain with the asylum application” while

“[b]iometrics collected for employment authorization remain with the EAD application.” Id.

        181.    These inscrutable explanations are inadequate. When DHS collects biometric data,

it takes an applicant’s fingerprints, which do not change from one visit to the next. DHS said,

“USCIS is not able to refresh or reuse biometrics that were collected for one benefit type for

another benefit type.” Id. But it did not explain why this would be true or why it could not simply

re-run a biometrics check using previously collected data at the time of a new application. Indeed,

DHS appears not to have considered a process that would permit information-sharing within

USCIS, or re-running these checks with existing data. Such a process would almost certainly be

more efficient than requiring asylum applicants to resubmit their biometrics.

        182.    Even taking DHS’s explanation at face value, however, it does not hold up to

scrutiny because DHS went on to explain that “[c]ollecting biometrics for asylum EAD applicants

enables DHS to know with greater certainty the identity of aliens seeking employment

authorization by comparing EAD biometrics with those collected from the asylum applicant.” Id.

(emphasis added). Thus, DHS admitted that it can, and in fact plans to, reuse and share the

biometrics that it collected with the initial asylum application for reasons that have no legitimate

connection to the statutory intent behind allowing asylum applicants to work pending adjudication

of their applications.

        183.    DHS also failed to consider the burden of the costs associated with the Biometrics

Requirement, which DHS estimated would be at least $30 but no more than $85 without accounting



                                                50
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 56 of 104




for costs to asylum seekers of travel and lodging for the biometrics appointment itself. See id.

When considered in light of other rules DHS has promulgated, such as the Fee Rule, this

requirement adds to the already heavy burden on asylum seekers.

       184.    For those reasons, DHS’s explanation of its decision to add the Biometrics

Requirement was inadequate, and the requirement is arbitrary and capricious.

       C.      The Rules Are Arbitrary and Capricious Because DHS Did Not Adequately
               Consider the Effect of Contemporaneous and Related Rules

       185.    In promulgating the Rules, DHS failed to consider the cumulative impact of the

Rules and the Fee Rule. The Fee Rule was first noticed in 2019 on the same day as the EAD Bar

Rule and will charge asylum applicants $50 to file an asylum application and $550 to file an EAD

application, with virtually no waivers available. 85 Fed. Reg. 46,788–01. Much like the Rules at

issue here, DHS justified the Fee Rule as a means to “safeguard[]” the integrity of the nation’s

immigration benefits system. Id. at 46,789.

       186.    Multiple comments on the EAD Bar Rule “noted that DHS was already increasing

fees for applications for employment authorization and imposing a new fee for filing of asylum

applications.” 85 Fed. Reg. at 38,575. There is every reason to believe that the Fee Rule would

drastically reduce the number of asylum applications DHS will be required to process, irrespective

of any incidence of fraud. Thus, DHS should have considered the substantive and fee-based

deterrence measures in tandem. DHS failed to do so and did not respond to concerns about the

interactions between these Rules. See id. at 38,576.

       187.    The Fee Rule has been preliminarily enjoined under the APA in part because DHS

“fail[ed] to consider the combined impact” of the Rules and the Fee Rule. Immigrant Legal Res.

Ctr. v. Wolf, 2020 WL 5798269, at *14 (N.D. Cal. Sept. 29, 2020); see also Nw. Immigrant Rights




                                                51
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 57 of 104




Project v. United States Citizenship & Immigration Servs., 2020 WL 5995206, at *1 (D.D.C. Oct.

8, 2020). The Rules are invalid by the same logic.

       188.    DHS similarly failed to consider the impact of other rules it has proposed. For

example, in finalizing the Criminal Bar, DHS abandoned its initial proposal to add certain specific

criminal bars to EADs and decided instead to align the EAD criminal bars to criminal grounds of

ineligibility for asylum, which were dramatically amended in another rule that has been separately

enjoined. See Pangea Legal Servs. No. 20-cv-07721 (SI), Dkt. 74; see also supra ¶ 92.

       189.    This approach deprived the public of a meaningful opportunity to comment on the

new proposal, including whether the new asylum ineligibility grounds that may be adopted as a

result of the Asylum Criminal Bars Notice are also appropriate grounds for denying EADs.

       190.    DHS also refused to consider the cumulative impact of other policies that the Trump

Administration has adopted and discussed above, supra ¶ 69.13 The cumulative impact of these

policies has been to dramatically decrease the number of individuals eligible for asylum in the

United States, such that those policies were effective in addressing much of the influx that the

EAD Rules purported to address.

       191.    Moreover, the Rule’s repeated reference to a “crisis” at the southern border was no

longer applicable when the EAD Rules entered into force. On March 20, 2020, the Trump



       13
           Since December 10, 2020, DHS and the Executive Office for Immigration Review have
issued an additional five separate final rules. Each impacts asylum seekers, and three of them
dramatically change the asylum system. See DHS & EOIR, Procedures for Asylum and
Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274
(effective Jan. 11, 2021); EOIR, Procedures for Asylum and Withholding of Removal, 85 Fed.
Reg. 81,698 (effective Jan. 16, 2021); Asylum Eligibility and Procedural Modifications, 85 Fed.
Reg. 82,260 (effective Jan. 19, 2021). Through this bifurcated rulemaking, the Agencies have
failed to consider, and have deprived the public of a chance to comment on, the interplay between
the relevant rules and whether these restrictions on EAD access for asylum seekers are necessary
when the other Rules have the effect of dramatically curtailing asylum eligibility.

                                                52
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 58 of 104




Administration invoked 42 U.S.C. § 265 to effectively suspend the operation of the asylum laws

altogether at United States land borders. Since the issuance of that March order and similar

subsequent orders invoking the same authority under Title 42, DHS has expelled the vast majority

of asylum seekers without affording them any process to seek asylum, much less work in the

United States. In the six-month period from April 2020 through September 2020, 189,962

individuals were expelled from the United States in accordance with the Administration’s Title 42

order, meaning that the “crisis” at the border that the agency had invoked in July 2020 when it

finalized these Rules had already been eliminated by another action.

       192.    The failure to consider the interaction of the Rules with the other changes to asylum

promulgated by the Trump Administration was arbitrary and capricious.

       D.      The Rules Are Invalid Because DHS Deprived the Public of a Meaningful
               Opportunity To Comment on Their Interrelated Impact by Segregating Its
               Rulemakings

       193.    Just as it failed to consider the interaction of the challenged Rules with other

rulemaking, DHS failed to address the interrelated impact of the Timeline Repeal Rule and the

EAD Bar Rule by issuing them separately, in an artificially segregated process.

       194.    DHS only considered the impact of each rule on its own and considered comments

regarding each against the backdrop of the existing asylum landscape, instead of considering their

aggregate impact. In conducting the cost-benefit analysis on the EAD Bar Rule, as well as in

analyzing each rule change, DHS also refused to consider the cumulative impact of the rule

changes within the EAD Bar Rule or of the interrelated impact of the Timeline Repeal Rule.

       195.    Thus, commenters could not meaningfully comment on the interaction between the

EAD Bar Rule and the Timeline Repeal Rule because of DHS’s staggered rulemaking process. In

issuing the Timeline Repeal Rule, DHS categorized comments related to the EAD Bar Rule as



                                                53
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 59 of 104




“out of scope” and refused to consider comments on the interaction of the two notices. 85 Fed.

Reg. at 37,530. In responding to comments stating that it is “essentially impossible” to

meaningfully comment on the Timeline Repeal Notice without analyzing how the repeal would

interact with the Broader EAD Notice (which had not yet been issued at the time that the comment

period for the Timeline Repeal Notice closed), DHS recognized that the two Rules interact and

stated that “to the extent that there is interaction or overlap, DHS will address such concerns if it

finalizes the broader rule.” Id.

       196.    DHS broke that promise when it issued the EAD Bar Rule and refused to consider

comments that pointed to the problems with segregated and staggered rulemaking and the

interaction of the two rules.

       197.    In the EAD Bar Rule, the agency acknowledged the “potential interaction” of the

rules, but concluded that “incorporating such interactions in the impact assessments for this rule

would be speculative as it assumes the Timeline Repeal Rule will be finalized, and without change.”

Id. at 38,590. But the Timeline Repeal Rule had already been finalized without change when the

agency promulgated the EAD Bar Rule. See Casa de Maryland, 2020 WL 5500165, at *26.

       198.    Thus, the agency did not meaningfully consider the Rules’ interaction, and that is

unlawful under the APA.

       E.      The Rules are Arbitrary and Capricious Because DHS Failed to Consider the
               Harm to Asylum Seekers That the Rules Cause and the Humanitarian
               Purpose of the Refugee Act

       199.    In issuing the Rules, DHS failed to consider the interests of asylum applicants and

the humanitarian purposes of the Refugee Act, which are important aspects of the EAD system for

asylum applicants.




                                                 54
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 60 of 104




       200.    In accordance with our international treaty obligations, Congress for almost 40

years has clearly supported the right to claim asylum anywhere on the U.S. border or at a land, sea

or air port of entry. As discussed above, Congress has expressly affirmed the eligibility for asylum

of “any” foreign national “who is physically present in the United States or who arrives in the

United States (whether or not at a designated port of arrival).” 8 U.S.C. § 1158(a)(1).

       201.    This inclusive provision reflected Congress’s ongoing intent to comply with

international law, as well as its recognition that allowing an applicant for refugee status to assert a

claim for asylum at any point along a land border is a necessary component of essential refugee

protections because asylum seekers often flee for their lives and cannot pick and choose where

they will ask for protection.

       202.    Likewise, the asylum statute is carefully crafted to comport with other aspects of

U.S. treaty obligations. For example the criminal bars to asylum in the INA align with the Refugee

Convention. Compare id. § 1158(b)(2)(A)(ii), (iv), and (v) with Refugee Convention, Art. 33(2).

The same is true for the other bars, like the persecutor bar and the bar for those who committed

serious nonpolitical crimes. Compare 8 U.S.C. § 1158(b)(2)(A)(i), (iii) with Refugee Convention,

Art. 1(F)(c), (b). Indeed, the U.S. Supreme Court has recognized the humanitarian purpose of the

INA and that the Refugee Act was passed to bring the United States into conformity with our

international treaty obligations. See Cardoza-Fonseca, 480 U.S. at 429.

       203.    The Rules undermine this humanitarian purpose by making it exceptionally

difficult for migrants to survive while awaiting the outcome of their asylum application. The Casa

de Maryland court noted this common-sense point: Without access to work, “asylum applicants

lack the resources to pursue their claims.” 2020 WL 5500165, at *28.




                                                  55
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 61 of 104




       204.    DHS noted in the Final Rule that it did not “intend to cause hardship to bona fide

asylum seekers.” 85 Fed. Reg. at 38,570 (emphasis added). But regardless of DHS’s intent, the

effect of the rule is to harm asylum seekers who may have meritorious asylum claims.

       205.    When faced with comments about the procedural and financial barriers that make

it nearly impossible for asylum seekers to receive pre-asylum work authorization imposed by the

Rule, id. at 38,558, DHS responded with a series of non-sequiturs and generalized “understandings”

of the commenters’ positions that do not qualify as reasoned responses under the APA.

       206.    DHS noted that the new rules inflict a certain “degree of economic hardship” but

declared the rule changes are necessary to “maintain integrity in the asylum process” and that “it

is not unreasonable to impose additional time and security requirements on asylum seekers before

they may apply for an EAD.” Id. at 38,549. That ipse dixit is inadequate under the APA.

       207.    Similarly, the agency failed to consider the impact of the Rules on international

treaty obligations. The Refugee Convention requires the United States to provide refugees and

asylum seekers a means to assimilate into this society. See Refugee Convention, Art. 17 (requiring

that a contracting state “shall accord to refugees lawfully staying in their territory the most

favorable treatment accorded to nationals of a foreign country in the same circumstances, as

regards the right to wage-earning employment”). That right has previously been implemented via

the carefully crafted Refugee Act of 1980, along with the related rules for work authorization and

application for permanent legal status. The Rules eviscerate this principle.

       208.    Defendants’ failure to consider the impact on asylum applicants is made more

indefensible when considering that one of the agency’s stated rationales for the Rules was to reduce

the asylum backlog for the long-term benefit of asylum seekers with meritorious claims. Taking




                                                56
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 62 of 104




DHS at its word, it was irrational for it not to consider whether the same rules visit substantial

hardship on the very asylum seekers the agency claimed to want to protect.

       209.    DHS also failed to consider important uses of EADs beyond employment. For

example, the EAD card is the only form of government-issued photo identification many asylum

seekers can obtain, and it is a predicate for obtaining an SSN.

       210.    For adults and children alike, there are many important, non-employment uses of

an EAD or SSN that the agency likewise failed to consider, including obtaining a state identity

card or driver’s license; opening a bank account; accessing vocational training programs; and

accessing scholarships or in-state tuition. Despite receiving comments on this subject, DHS failed

to grapple with any non-employment EAD uses, beyond its unconscionable suggestion that asylum

seekers familiarize themselves with homeless shelters. See 85 Fed. Reg. at 38,591–92.

       211.    DHS’s one substantive response to the issue of EADs for children actually cuts in

the opposite direction of the conclusion it reached: the agency admitted that it did not factor into

its burden calculation the fact that some EADs go to children too young to work. See id. at 38,587–

88. Yet it made no changes in response, despite this recognition.

       212.    DHS’s additional suggestion that harms arising from asylum seekers’ inability to

get state identification “are outside USCIS’s purview,” id. at 37,528, is incorrect. The connection

between work authorization, SSNs, and government IDs arises in part from federal law that DHS

implements. See 6 C.F.R. § 37 et seq. It was therefore arbitrary and capricious for DHS to rely on

that specious reasoning as its sole basis for ignoring the substantial, and in many cases quantifiable,

costs that the Rules will impose on asylum seekers.

       213.    In sum, DHS’s justifications for the Rules were grossly inadequate and suggest that

DHS’s true purpose in promulgating those rules was to deter even meritorious asylum applications,



                                                  57
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 63 of 104




and DHS failed to consider the harm that the Rules visit on asylum applicants. For those reasons

and the others stated above, the Rules are unlawful under the APA.

IV.    THE CHANGES IN THE EAD RULES HARM BOTH INDIVIDUAL AND
       ORGANIZATIONAL PLAINTIFFS

       214.    Absent declaratory and injunctive relief, Plaintiffs face severe, irreparable harm.

       215.    Some Individual Plaintiffs are subject to outright denial of their applications for a

work permit while others face significant and potentially indeterminate delays. Most are first-time

applicants for work authorization, meaning that they have not yet been able to pursue self-

sufficiency during their pending immigration cases. Others face the inability to renew their work

applications and the associated loss of stability. Several Individual Plaintiffs are children who need

work authorization, not to work, but to access other critical benefits.

       216.    Organizational Plaintiffs AsylumWorks, Tahirih, and CLSEPA will also suffer

irreparable harm. The Rules frustrate their respective missions, force them to divert resources,

jeopardize ongoing programs, and put their funding at risk.

       A.      Harm to Individual Plaintiffs

       217.    Individual Plaintiffs are asylum seekers from eight countries. V.M.B., G.S.M., and

M.C.R. are transgender women who fear persecution in the form of violent death or severe physical

and sexual violence in Latin American. L.G.M. and G.O.T. were politically active in Nicaragua

and Colombia, respectively, and face violence stemming from that activism. N.E.F. and her son

C.A. fled gender and family based violence in Morocco. K.N.E. is a lesbian woman, and U.O. is a

gay man; they fled violence and abuse by authorities in Uganda and Nigeria, two of the most

dangerous countries in the world for gay people. D.M.C. fled cartel violence in Honduras. M.L.V.

is a disabled child at risk of persecution in Central America, and J.H.C. and H.M.R. are children

who fear gang and domestic violence in Central America.


                                                 58
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 64 of 104




Denial of Work Authorization

       218.    Plaintiffs D.M.C. and V.M.B. applied for asylum more than one year after their

respective entries into the United States. Under the Rules, they are likely unable to receive

employment authorization at all for the duration of their immigration case unless or until a judge

finds that they qualify for an exception to the asylum statute’s one-year filing deadline. Both have

a qualifying exception. V.M.B. is a transgender woman who has only recently come to terms with

her gender identity and pursued her transition, and D.M.C. understood that she had in fact timely

requested asylum through her interactions with immigration officials while she was detained at the

border. Neither will have an opportunity to make these arguments for quite some time; their first

chance could be years from now when their cases will be set for individual hearings.

       219.    Plaintiffs U.O., L.G.M., and L.M.M.G. face a similar problem. They did apply for

asylum within one year of their respective entries, but because DHS failed to calendar their cases

with an immigration court, they had to file their applications with USCIS even though their cases

were in a defensive posture. DHS has since calendared their cases and required them to refile for

asylum with the court. They have done so, but those refiled applications were received more than

a year after their respective entries. As is evident from U.O.’s failed attempt to renew his EAD,

DHS will not credit the original filing date for purposes of work authorization. As such, these

individuals, like D.M.C. and V.M.B., cannot receive work authorization until an IJ makes a finding

that their applications for asylum were timely. Such a finding is likely, but months or years away.

       220.    All Individual Plaintiffs are vulnerable to being denied work authorization in the

exercise of discretion, but this is particularly true for G.S.M., K.N.E., V.M.B, and G.O.T. G.S.M.

has two prior convictions for driving under the influence, and V.M.B. is facing a misdemeanor

charge for driving while intoxicated. K.N.E. was convicted of illegal entry into the United States,

and G.O.T. was detained at the airport and accused of trafficking drugs because he traveled with a
                                                59
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 65 of 104




small container of medicinal cream allegedly containing a marijuana derivative. The conduct of

G.S.M., G.O.T., and K.N.E. predates the Rules, so the Criminal Bars do not apply. V.M.B. is

spared from these provisions because, though her offense postdates the Rules, it is a single DUI.

But even though these individuals have escaped the Rules’ Criminal Bars, they are uniquely

vulnerable to a discretionary denial of their work authorization based on these same incidents.

       221.    Plaintiffs N.E.F., C.A., and L.M.M.G. face denial of an EAD under the Applicant-

Caused Delay provision. N.E.F. and C.A. missed a biometrics appointment even though the notice

arrived after the date of the appointment, and their EAD applications were denied on this basis in

November 2020. Similarly, L.M.M.G. missed a biometrics appointment because she did not get

her notices. Previously, an applicant’s time-clock for accruing time toward work authorization

could be paused on the basis of such an issue, but the applicant had the ability to restart that clock

and eventually seek an EAD. The new Rules eliminate that flexibility and authorize the permanent

denial of an EAD for minor, subsequently rectified delays.

       222.    Plaintiff M.C.R. has been denied work authorization under the provision that bars

work authorization during the appeal process where the applicant had not reached eligibility prior

to appeal. M.C.R. applied for asylum in February 2019 and was denied a month later. She appealed

and won remand, and because the Rules allow for work authorization on remand from federal court,

she sought a work permit in August 2020. The judge denied asylum in October 2020, and DHS

denied her work permit a month later, refusing to credit her for the more than a year of time that

has passed since her original application because her case is again pending on appeal.

Delays and Costs Related to Work Authorization

       223.    In addition to the specific harms identified above, the Rules impact all Individual

Plaintiffs in various ways.



                                                 60
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 66 of 104




       224.    First, the Rules now require all Individual Plaintiffs who are eligible to receive an

EAD to wait more than double the time previously required to apply—a full 365 days instead of

the original 150 days. This provision in the Rules directly impacts K.N.E., N.E.F., C.A., G.O.T.,

J.H.C., and H.M.R. Individual Plaintiffs who face a complete bar to work authorization bar based

on the Rules’ one year provision (D.M.C., V.M.B., U.O., L.G.M., and L.M.M.G.), will also face

this delay even if a judge finds an exception to the one year provision in less than a year.

       225.    In addition, the Rules eliminate the requirement that the government rule on an

EAD application within 30 days, meaning all Individual Plaintiffs do not know when—if ever—

they will receive work authorization.

       226.    Finally, for all Individual Plaintiffs, the Rules impose an $85 biometric services fee

that did not previously exist. For first-time applicants this is an increase from a previously free

application. For those seeking renewal, this change increases an already-expensive application fee

from $410 to $495. Individual Plaintiffs must pay both the renewal fee and the biometric services

fee each time they renew their applications.

Harm Caused by the Inability To Gain Work Authorization

       227.    Without work authorization, Individual Plaintiffs will have no other lawful means

by which to generate an income while they await the adjudication of their claims for protection.

The Rules also deprive them and those similarly situated of the collateral benefits of an EAD,

including the ability to retain counsel, receive medical care, apply for identity documents, secure

housing, or provide support to dependent family members. For Individual Plaintiffs, these harms

are real and present, and they face ongoing harm because of them.

       228.    First, in many states, work permits are the only avenue that Individual Plaintiffs

have to valid identity documents. Many states do not allow noncitizens to get a driver’s license or



                                                 61
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 67 of 104




state ID without work authorization and a corresponding social security number. Plaintiffs J.H.C.,

K.N.E, and V.M.B live in Indiana, a state with such rules. The same is true for L.G.M., L.M.G.M,

and H.M.R., who live in Wisconsin, and M.C.R., who lives in Arkansas. Without this

documentation, these plaintiffs will struggle to rent apartments, open bank accounts, and access

state-services for which they may qualify.

       229.    From the inability to get identification and the inability to work, comes an inability

to provide for the necessities of daily living like food, housing, utilities, and clothing. For example:

               a. N.E.F. is a single mother. She needs work authorization to provide for herself

                   and her minor child, C.A., who is also a plaintiff in this case.

               b. M.L.V., an eight-year-old deaf child, spent several months in a homeless shelter

                   with his grandmother last year and has struggled to find more stable housing

                   without a government-issued photo identification and a social security number.

               c. L.G.M. tried to apply for rental assistance and housing assistance for herself

                   and her daughter, L.M.M.G. The organization that provides those services told

                   them they did not qualify for rental assistance without an SSN, which they

                   cannot get without an EAD.

               d. M.C.R., a transgender woman, is vulnerable because she does not have the

                   support of family. In particular, M.C.R. lives with a sponsor, but she does not

                   feel comfortable depending on that person for housing or money. As a result,

                   she is unable to afford the medical care or feminine clothing and cosmetics that

                   are critical to her identity and psychological wellbeing.




                                                  62
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 68 of 104




       230.    Access to work authorization is also critical for access to medical care, both as a

financial matter and because some medical services require participants to have a government-

issued identification card or a social security number. For example:

               a. M.L.V. is a chronically ill eight-year-old boy; he is deaf and he has limited

                   kidney function and will require a transplant. M.L.V. may face obstacles in

                   pursuing medical care because he does not have government identification.

               b. V.M.B., M.C.R., and G.S.M, are all transgender women who seek gender-

                   affirming medical care. V.M.B. and M.C.R. lack access to this care without a

                   government-issued ID or a way to pay for it. G.S.M. has been able to receive

                   this care because she has had an EAD for the last four years, but if her renewal

                   request is denied based on the Rules, she faces loss of these services.

               c. C.A. was diagnosed with a stage-four cancerous germinoma brain tumor in

                   2016 and with leukemia lymphoma in 2019. He requires expensive treatment,

                   and even with insurance, he and his mother are unable to cover his expenses.

       231.    For the children who are plaintiffs in this case—C.A., L.M.M.G., J.H.C., H.M.R.,

and M.L.V.—work authorization is important for reasons unrelated to work. For example, C.A. is

approaching college age, and he will not qualify for some financial aid or be eligible for certain

scholarships. M.L.V. lives in California, where he cannot access certain publicly-funded resources

without an EAD. Many of these children are in or approaching their teen years, where having

identification is important for an increased number of routine activities, including internships,

health services, and even access to certain buildings.

       232.    In addition, many Individual Plaintiffs, including D.M.C., V.M.B., L.G.M, K.N.E.,

and G.O.T, have family members in their home countries who depend on them for financial support



                                                63
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 69 of 104




that they cannot provide. In multiple cases, these family members are young children who were

left behind because the journey to the United States was too dangerous or expensive.

       233.    For the plaintiffs who have received work authorization in the past—G.S.M. and

U.O.—the loss of an EAD in the renewal process threatens to upend the limited stability they have

achieved. G.S.M and U.O. have both been able to find meaningful work contributing to the

LGBTQ+ community in their new cities, but their ability to stay in these jobs is threatened by the

loss of an EAD. Having access to work authorization has enabled these individuals to gain

independence, pursue work that they are passionate about, and in the case of G.S.M., escape an

abusive situation.

       234.    Where possible and useful, individual plaintiffs have tried to mitigate the harm they

face by registering as members of ASAP, one of the membership organizations that is a plaintiff

in Casa de Maryland. But because not all of the injuries that Individual Plaintiffs face are covered

by the preliminary injunction entered in that case, it does not protect them from ongoing injury.

       B.      Harm to Organizational Plaintiffs

       235.    Plaintiff AsylumWorks is a nonprofit and nonpartisan organization dedicated to

serving the needs of the estimated 50,000 asylum seekers living in the Washington, D.C. region.

AsylumWorks’ mission is to strengthen communities by empowering asylum seekers to rebuild

their lives with dignity and purpose through the provision of direct services, education, and

community support.

       236.    AsylumWorks’ three core service areas are employment, social services, and

community building. In the past year, AsylumWorks assisted approximately 300 asylum seekers.

There are approximately 65 asylum seekers enrolled in AsylumWorks’ employment programs,

which focus on preparing participants for entry-level employment and career re-entry. Specifically,



                                                64
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 70 of 104




AsylumWorks connects participants with counsel to apply for work authorization, conducts

trainings focused on resume-writing, interviewing, and building job skills, and facilitates

informational interviews with potential employers for program participants.

       237.    This entire program, AsylumWorks’ Employment Program, will be derailed due to

the changes in the Rules. AsylumWorks typically enrolls clients in its Employment Programs

before they receive work authorization, to prepare them to seek employment as soon as possible.

AsylumWorks’ job re-entry training, resume building workshops, informational interview

programming, and on-the-job simulations are all dependent on the notion that their clients will be

able to get work permits. Under the Rules, they will have no way to know if or when clients will

receive permission to work, which frustrates this aspect of AsylumWorks’ programming.

       238.    The new Rules will also increase the burden on AsylumWorks’ social services

programming. The new Rules pose significant degrees of uncertainty, which will likely lead to

increased anxiety and uncertainty for its clients. Such stress will in turn increase demand for

AsylumWorks staff to provide emotional support and referrals to mental health services.

       239.    Relatedly, AsylumWorks observes that the ability to work is a key contributor to

improved mental health outcomes. When asylum seekers arrive to AsylumWorks, many are in

crisis and experience thoughts of suicide because they do not know how they will survive in the

United States. AsylumWorks consistently sees a marked improvement in clients’ mental health

once they have begun to work. Without the promise of the ability to work on the horizon, the Rules

will leave clients in crisis for longer, taxing AsylumWorks’ social services to a significantly greater

degree than they already are.

       240.    The Rules will further harm AsylumWorks by increasing the amount of time that

its clients will require the most labor-intensive part of its services. AsylumWorks’ programming



                                                  65
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 71 of 104




is designed to provide more intensive assistance during the first six months and then to taper off

as clients gain independence. Because the Rules delay or deny asylum seekers’ ability to work,

they force AsylumWorks to expend resources for food, housing, and medical care for clients who

could have obtained an EAD under the prior regulations.

       241.    Plaintiff CLSEPA is a nonprofit and nonpartisan organization providing legal and

social services to low-income families in and around East Palo Alto, California. CLSEPA’s

mission is to provide transformative legal services that enable diverse communities in East Palo

Alto and beyond to achieve a secure and thriving future. CLSEPA provides free and low cost legal

services to low-income community members in the areas of economic advancement, housing, and

immigration. Immigration is the largest of CLSEPA’s programs, with the organization currently

providing full representation to more than 100 asylum seekers. For the last two years, CLSEPA

has also assisted more than 140 asylum seekers per year to fill out their asylum applications at pro

se clinics. In addition, CLSEPA currently provides mentorship on more than 200 cases placed with

pro bono counsel, which includes pro bono representation of more than 100 asylum seekers.

       242.    The Rules frustrate CLSEPA’s mission by limiting individuals’ ability to work

legally, in turn reducing their likelihood of success in their substantive cases while simultaneously

increasing displacement, decreasing stability and family unity, increasing poverty and stress, and

worsening health and educational outcomes. The Rules impose an increased burden on CLSEPA’s

social worker as clients increasingly face labor exploitation, housing insecurity, and abusive

relationships which they do not have the means to escape.

       243.    CLSEPA has been forced to cancel plans for pro se clinics for work authorization

preparation because the complexity of the Rules makes them impracticable. Instead, CLSEPA

must now dedicate significantly more time and resources to training staff and pro bono partners,



                                                 66
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 72 of 104




researching and filing Freedom of Information Act requests for EAD applications, compiling and

seeking review of EAD applications from managing attorneys. The difficulties posed by the Rules

have decreased the number of clients CLSEPA can serve. As a significant part of CLSEPA’s

funding is tied to the number of clients served, the devastating impacts of the Rules threaten the

organization’s revenue. Decreased funding will in turn decrease the number of clients CLSEPA

can serve, further frustrating its mission.

       244.    Plaintiff Tahirih Justice Center is a nonprofit and nonpartisan organization that

provides free legal immigration services, including asylum services, to survivors of gender-based

violence. Tahirih’s mission is to provide free holistic services to immigrant women and girls

fleeing violence such as rape, domestic violence, female genital mutilation/cutting, forced

marriage, and human trafficking, and who seek legal immigration status under U.S. law. Tahirih

offers legal representation and social services for individuals who seek protection, including

asylum, in their immigration proceedings.

       245.    The Rules frustrate Tahirih’s mission, require them to expend significant resources

they otherwise would spend in other ways to address the consequences of the policy, and

jeopardize their funding streams. The Rules will also force Tahirih to provide social services to a

smaller percentage of its clients. Many of Tahirih’s clients require extensive social-services

support: Survivors of gender-based violence are significantly more vulnerable to negative short

and long-term health outcomes, including injury, chronic health problems, depression, post-

traumatic stress, exposure to sexually transmitted infections, and gynecological problems.

Survivors also require mental health services to deal with the often severe aftereffects of trauma,

and of the secondary effects of trauma on their children. Asylum clients with EADs are able to

work and earn money to support themselves and their families. Such financial self-sufficiency



                                                67
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 73 of 104




allows many of Tahirih’s clients to address their trauma and other psychological issues, thereby

requiring less support from social services at Tahirih. Asylum clients who are denied an EAD, or

are still awaiting adjudication of an EAD application, cannot earn money and are less able and

likely to address their underlying psychosocial needs, requiring more prolonged and involved

assistance from Tahirih.

        246.    Tahirih’s legal work will also be adversely affected by the Rules. In particular, the

Applicant-Caused Delay provision deprives legal staff of the ability to present new evidence—

including evidence newly received from an asylum applicant’s home country—in order to

supplement an application or in advance of an asylum interview. The client’s best interest, and

thus the rules of legal ethics, as well as the interests of justice, generally compel lawyers to present

new, favorable evidence no matter when it arrives. If legal staff do so, however, they will further

delay the client’s ability to become self-supporting by triggering a rejection of the client’s EAD

application. As such, the Rules put attorneys at Tahirih in an untenable position of having to advise

clients about the need to balance doing what is best for the long-term success of an asylum claim

in the face of an immediate, urgent, need for work and the associated financial stability.

        247.    The Rules frustrate Tahirih’s legal work in other ways, too. The provision

concerning circumstances providing “serious reasons to believe” an asylum seeker engaged in a

non-political crime and forcing asylum seekers to disprove any potential crime bars to asylum as

a prerequisite to an EAD will require legal staff to gather all evidence related to clients’ past actions,

and present full-fledged arguments concerning those actions, well in advance of a merits hearing

or asylum interview. And no matter the disposition of those issues at the EAD stage, the same

issues will then have to be re-litigated when the asylum case is heard on its merits.




                                                   68
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 74 of 104




V.     DEFENDANTS WOLF AND MIZELLE INVALIDLY SERVED AS DHS
       SECRETARY AND DHS GENERAL COUNSEL RESPECTIVELY, SO THEY
       LACKED AUTHORITY TO MAKE OR RATIFY THE RULES

       248.    On June 22 and 26, 2020, Defendant Wolf—while purporting to serve as the Acting

DHS Secretary—purported to issue and delegate sign-off authority to Defendant Mizelle for the

two Rules at issue in this case: the Timeline Repeal Rule and the EAD Bar Rule. On September 17,

2020, Defendant Wolf issued a memo that purported to ratify all of his prior actions, including the

purported issuance of the Rules. On October 7 and November 16, 2020, Defendant Wolf issued

additional memos purporting to ratify the Notices of Proposed Rulemaking for each Rule

purportedly issued by his predecessor, Mr. McAleenan.

       249.    Defendant Wolf was not and never has been lawfully designated the Acting DHS

Secretary and thus never had the authority to issue or ratify the Rules. Even if he validly became

Acting DHS Secretary after purportedly issuing the Rules, his subsequent attempts to ratify them

were still unlawful. Thus, the Rules are nullities and must be set aside.

       A.      The Appointments Clause, FVRA, and HSA

       250.    Under the Appointments Clause of the Constitution, the President “shall nominate,

and by and with the Advice and Consent of the Senate, shall appoint . . . all other Officers of the

United States, whose Appointments are not herein otherwise provided for, and which shall be

established by Law.” U.S. Const., Art. II, § 2, Cl. 2.

       251.    The Appointments Clause is fundamental to the checks and balances between the

branches of government that the Framers intended. Consistent with this intention, and like other

executive departments, the principal positions within the Department of Homeland Security must

be appointed by the President, by and with the advice and consent of the Senate. 6 U.S.C.

§§ 112(a)(1) & § 113(a)(1) (commonly referred to as a “PAS,” or “Presidential Appointment and

Senate confirmation,” Position or Office).
                                                 69
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 75 of 104




        252.    Because “[t]he constitutional process of Presidential appointment and Senate

confirmation . . . can take time,” NLRB v. SW Gen., Inc., 137 S. Ct. 929, 935 (2017), Congress has

exercised its authority by enacting various vacancy statutes through which another official may be

temporarily designated in an acting capacity to fulfill the duties of an office.

        253.    Congress enacted the current iteration of this statute in 1998: the Federal Vacancies

Reform Act (“FVRA”), 5 U.S.C. §§ 3345-3349d. The FVRA was designed to protect the Senate’s

authority under the Appointments Clause, preventing the Executive from undermining the

separation of powers through the manipulation of official appointments. S. Rep. No. 105-250, at

4–5 (1998) (“[T]he Senate’s confirmation power is being undermined as never before.”).

        254.    The FVRA accomplishes this purpose by specifying the categories of individuals

who may serve in an acting capacity when a Senate-confirmed position, such as DHS Secretary or

DHS General Counsel, is vacant. 5 U.S.C. § 3345. Specifically, the FVRA provides that the default

successor will be designated as the “first assistant” to the relevant position or office—subject to,

among other limitations, the time limits under section 3346. See id. § 3345(a)(1).

        255.    An acting officer may serve for a maximum of 210 days from when the vacancy

occurred. See id. § 3346(a)(1). This 210 day maximum service provision applies unless and until

the President submits “a first or second nomination for the office . . . to the Senate.” Id. §3346(a)(2).

If this occurs, an acting officer may serve “from the date of such nomination for the period that

the nomination is pending in the Senate.” Id.

        256.    Actions taken by officers acting in violation of the FVRA “shall have no force or

effect” and “may not be ratified.” 5 U.S.C. § 3348(d); see infra Part V.D. and V.F.




                                                  70
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 76 of 104




       257.    The FVRA is the “exclusive means” for authorizing an acting official, unless an

alternative statutory provision “expressly” authorizes another mechanism. 5 U.S.C. § 3347(a). The

Homeland Security Act (“HSA”) is such an alternative statutory provision.

       258.    The HSA outlines an order of succession for vacancies arising in the position of

Secretary of Homeland Security that differs from the order provided in the FVRA in two major

ways. 6 U.S.C. § 113(g).

       259.    First, the HSA provides that the Deputy DHS Secretary is the first in line to serve

as Acting DHS Secretary if the DHS Secretary resigns. See id. § 113(a)(1)(A). The HSA also

provides that the Under Secretary of Management is next in line after the Deputy DHS Secretary.

See id. §§ 113(a)(1)(F) & (g)(1).

       260.    Second, the HSA authorizes “the Secretary” to “designate such other officers of the

Department in further order of succession to serve as Acting Secretary.” Id. § 113(g)(2).

       261.    The HSA distinguishes between the roles of the “Secretary” and an “Acting

Secretary.” An individual may establish or modify the “further order of succession” under

§ 113(g)(2) only if that individual was nominated by the President for the office of Secretary and

confirmed by the Senate. An Acting Secretary cannot change the order of succession.

       B.      McAleenan and Wolf’s Service as Acting DHS Secretary Violates the HSA

       262.    On December 5, 2017, the Senate confirmed Kirstjen Nielsen as DHS Secretary.

She was the last person to exercise the functions of DHS Secretary who was appointed with the

advice and consent of the Senate.

       263.    On April 7, 2019, President Trump announced Secretary Nielsen’s departure from

office by tweet. Secretary Nielsen announced her resignation later in the day and publicly

submitted her resignation letter. At the time, the next two potential successor roles were vacant.



                                                71
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 77 of 104




       264.    When Secretary Nielsen resigned, the top two “first assistant” positions were vacant,

thus triggering DHS’s “further order of succession.” 6 U.S.C. § 113(g)(2).

       265.    DHS’s further succession orders are contained in “DHS Delegation No. 106.” See

DHS Delegation No. 106 (Revision No. 08.5), DHS Orders of Succession and Delegations of

Authority (Apr. 10, 2019). On April 10, 2019, and at all points since then, this Delegation contained

two separate lines of succession: one line “[i]n case of the Secretary’s death, resignation, or

inability to perform the functions of the Office,” id. § II.A (resignation line), and another line “in

the event [of] a disaster or catastrophic emergency,” id. § II.B (emergency line). Executive Order

13,753 governed the “resignation line,” and Annex A to DHS Delegation No. 106 governed the

“emergency line.” See Exec. Order No. 13,753 (Dec. 9, 2016), 81 Fed. Reg. 90,667 (Dec. 14, 2016).

The FVRA is incorporated by reference into E.O. 13,753’s order of succession.

       266.    On April 9, 2019, former Secretary Nielsen amended DHS Delegation No. 106 to

elevate the CBP Commissioner’s position in Annex A’s emergency line (“April Delegation”). This

amendment did not change Annex A’s title or its function in DHS Delegation No. 106. It simply

changed the order of officials within Annex A. As explained, Annex A provides the “order for

delegation of authority” in case of disasters and emergencies only. Id. (capitalization altered).

       267.    Secretary Nielsen vacated her role as Secretary via resignation and not as the result

of a disaster or catastrophic emergency. Thus, E.O. 13,753 governed and Christopher Krebs, who

served as the Senate-confirmed Under Secretary for National Protection and Programs, became

the Acting DHS Secretary.14




       14
               Krebs was the next in line in the order of succession because the office of Deputy
Secretary was vacant, the Under Secretary of Management had resigned on April 9, 2019, and
there was an acting FEMA administrator. President Trump terminated Krebs via Tweet on
November 17, 2020.
                                                 72
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 78 of 104




       268.    On April 11, 2019, McAleenan purported to assume the office of Acting DHS

Secretary in violation of the HSA. See U.S. Gov’t Accountability Off., No. B-331650, Decision:

Matter of Department of Homeland Security—Legality of Service of Acting Secretary of Homeland

Security (“GAO Decision”) (Aug. 14, 2020), https://tinyurl.com/yyf2eqew.

       269.    McAleenan was not next in the line of succession in the resignation line. Secretary

Nielsen vacated her role as Secretary via resignation and not as the result of a disaster or

catastrophic emergency. Thus, the resignation line—not the emergency line—applied. Since

Nielsen did not amend the resignation line, the order of succession set out in E.O. 13,753 remained

in force. Under that order, as mentioned above, Krebs became the Acting DHS Secretary.

       270.    McAleenan purported to issue Notices of Proposed Rulemaking for both Rules at

issue in this case while he was unlawfully serving in office. See Removal of 30-Day Processing

Provision for Asylum Applicant-Related Form I-765 Employment Authorization Applications,

Notice of Proposed Rulemaking, 84 Fed. Reg. 47,148 (Sept. 9, 2019); Asylum Application,

Interview, and Employment Authorization for Applicants, Notice of Proposed Rulemaking, 84 Fed.

Reg. 62,374 (Nov. 14, 2019).

       C.      Wolf Unlawfully Assumed Office as Acting DHS Secretary

       271.    On   November 8,     2019,    the    212th   day since    Secretary   Nielsen   left

office, McAleenan purported to amend DHS Delegation No. 106 (“November Delegation”). See

DHS Delegation No. 106, Revision No. 8.6, DHS Orders of Succession and Delegations of

Authority (Nov. 8, 2019).

       272.    The November Delegation purported to (1) establish that Annex A would also

govern vacancies when the Secretary resigns and (2) change the order of succession outlined in

Annex A to DHS Delegation No. 106. As a result, both vacancy tracks—the resignation line and



                                                   73
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 79 of 104




the emergency line—would thereafter follow the order of succession outlined in the amended

Annex A to the November Delegation. DHS Delegation No. 106, Revision No. 8.6.

       273.    Under the November Delegation’s universal order of succession for Acting DHS

Secretary, the order of succession became: “(1) Deputy Secretary; (2) Under Secretary for

Management; (3) CBP Commissioner; (4) Under Secretary for Strategy, Policy, and Plans.”

November Delegation, Annex A.

       274.    On November 13, 2019, Defendant Wolf purported to assume the role of Acting

DHS Secretary upon McAleenan’s resignation. He purported to assume office pursuant to

McAleenan’s November Delegation to DHS Delegation No. 106. But for the November

Delegation, Defendant Wolf would not have been next in the line of succession under DHS

Delegation No. 106.

       275.    Defendant Wolf unlawfully assumed office as Acting DHS Secretary because the

November Delegation was invalid for at least two reasons.

       276.    First, as outlined above, see V.B.2, McAleenan had unlawfully assumed office as

Acting DHS Secretary. As such, he had no authority to issue the November Delegation.

       277.    Second, even assuming Mr. McAleenan had lawfully assumed office as Acting

DHS Secretary—to be clear, he did not—he nonetheless had no authority to issue the November

Delegation because he was only Acting Secretary. Section 113(g)(2) of the HSA provides that only

the Presidentially nominated and Senate confirmed DHS Secretary can amend the order of

succession, not the Acting Secretary.

       D.      Defendant Wolf’s Service as Acting DHS Secretary Also Violates the FVRA

       278.    Defendant Wolf’s service as Acting DHS Secretary is unlawful under the FVRA.




                                              74
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 80 of 104




       279.    The FVRA provides that an acting officer may serve in a vacancy that requires

Senate confirmation “for no longer than 210 days beginning on the date the vacancy occurs,” with

limited exceptions that are inapplicable here. 5 U.S.C. § 3346(a)(1). After 210 days without a

Senate-confirmed officer, the FVRA requires an office to remain vacant until the President submits

a new nominee for Senate confirmation. See id. § 3348(b)(1).

       280.    This 210-day limitation is not supplanted by the HSA. The HSA does empower the

DHS Secretary to modify the order of succession “[n]otwithstanding” the FVRA. 6 U.S.C.

§ 113(g)(2). But nothing in the HSA removes the 210-day limitation or authorizes the DHS

Secretary to establish a different time limitation. Instead, the HSA expressly incorporates the

FVRA by providing that the HSA’s modifications to the line of succession for the positions of

Deputy Secretary of Homeland Security and Under Secretary for Management apply “for purposes

of subchapter III of chapter 33 of Title 5,” namely the FVRA. See 6 U.S.C. §§ 113(a)(1)(A), (F).

Thus, the 210-day limitation controls regardless of whether the HSA or FVRA governs the

succession for Acting DHS Secretary.

       281.    Secretary Nielsen resigned on April 10, 2019, at the latest. By November 6, 2019,

the FVRA’s 210-day limitation expired. Defendant Wolf purported to issue the Rules challenged

here in June 2020. Under the FVRA, no official could have lawfully served as Acting DHS

Secretary at this time—so the Rules are unlawful under the FVRA.

       E.      Defendant Mizelle’s Service as Acting DHS General Counsel Violates the
               FVRA

       282.    The DHS General Counsel must be appointed by the President, by and with the

advice and consent of the Senate. 6 U.S.C. § 113(a)(1)(J).




                                               75
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 81 of 104




       283.   On February 15, 2018, the Senate confirmed John Mitnick as DHS General Counsel.

He was the last person to exercise the functions of DHS General Counsel who was appointed with

the advice and consent of the Senate. On or about September 17, 2019, Mitnick was terminated.

       284.   On or about February 12, 2020, Defendant Mizelle purported to assume the office

of Acting DHS General Counsel and assumed the title of “Acting DHS General Counsel.” He

subsequently assumed the title of “Senior Official Performing the Duties of the General Counsel

for DHS.” As of December 22, 2020, President Trump had not nominated Defendant Mizelle as

DHS General Counsel.

       285.   As explained in section V.D, the FVRA imposes a 210-day limitation on an acting

officer’s service in a vacancy that requires Senate confirmation, and this limitation is not

supplanted by any provision of the HSA.

       286.   Mitnick was terminated as DHS General Counsel on September 17, 2019. By April

14, 2020, the FVRA’s 210-day limitation expired. Defendant Mizelle purported to sign the Rules

challenged here in June 2020. He was not empowered to do so uner the FVRA.

       F.     Defendant Wolf’s Issuance of the Rules Is Unlawful, so the Rules Must Be
              Set Aside

       287.   On June 22 and 26, 2020, respectively, Defendant Wolf purported to issue the

Timeline Repeal Rule and the EAD Bar Rule. He purported to “review[] and approve[]” both Rules.

He then purported to “delegat[e] the authority to electronically sign” them to Defendant Mizelle

in his capacity as “the Senior Official Performing the Duties of the General Counsel for DHS.”

Timeline Repeal Rule, 85 Fed. Reg. at 37,545 (Timeline Repeal Rule); 85 Fed. Reg. at 38,626

(EAR Bar Rule). Defendant Mizelle in turn signed both Rules on behalf of Defendant Wolf.

       288.   Both Rules were nullities that must be set aside because Defendant Wolf was

serving unlawfully under both the HSA and the FVRA at all relevant times, including at the time

                                              76
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 82 of 104




he purported to issue the Rules. The Rules must also be set aside because (1) Defendant Mizelle

was unlawfully in office under the FVRA at the time he purported to sign the Rules; and (2) the

Rules are based on Notices of Proposed Rulemaking that were invalidly issued by McAleenan.

       289.    The Rules must be set aside under the HSA because Defendant Wolf unlawfully

assumed office and was unlawfully in office at the time he issued the Rules. Indeed, on August 14,

2020, the Government Accountability Office concluded that neither McAleenan nor Defendant

Wolf had lawfully been performing the functions of Acting DHS Secretary. Per the GAO, DHS’s

internal succession orders at the time assigned the role to a different official, precluding

McAleenan from serving as Acting Secretary. As such, the GAO concluded that McAleenan had

not validly served as Acting Secretary and that his designation of Wolf as his successor was also

invalid. See U.S. Gov’t Accountability Off., No. B-331650, Decision: Matter of Department of

Homeland Security—Legality of Service of Acting Secretary of Homeland Security (Aug. 14, 2020),

https://tinyurl.com/yyf2eqew.

       290.    Because the Rules are final agency action taken by an official not lawfully

performing the functions of Acting Secretary under the HSA, they must be set aside as “not in

accordance with law” and “in excess of . . . authority” under the APA. 5 U.S.C. §§ 706(2)(A), (C).

       291.    The Rules were nullities under the FVRA because no official was lawfully serving

as Acting DHS Secretary in June 2020, as explained in section V.C. Defendant Wolf purported to

issue the Rules well after the 210-day statutory period running from Secretary Nielsen’s

April 2019 resignation had expired.

       292.    The FVRA’s enforcement mechanism establishes the remedy for “an action taken

by any person” who is not validly serving in a relevant position. 5. U.S.C. § 3348(d)(1). Any




                                               77
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 83 of 104




“action” taken by the unlawfully acting official in the “performance of any function or duty” of

the vacant office “shall have no force or effect.” Id.

       293.    In issuing the Rules, Defendant Wolf took an “action” in the performance of a

“function or duty” of the vacant office of DHS Secretary. First, the FVRA defines “action” as “any

agency action as defined under [5 U.S.C. §] 551(13).” Id. § 3348(a)(1). The Rules satisfy this

definition because section 551(13) defines “agency action” to include rule-making. Second, the

FVRA defines “function or duty” as “any function or duty of the applicable office that—is

established by statute; and is required by statute to be performed by the applicable officer (and

only that officer).” Id. §§ 3348(a)(2)(A)(i)–(ii). Both elements of this definition are met here, as

the EAD Bar Rule and the Timeline Repeal Rule expressly invoked rule-making powers

established by statute that Congress vested in the DHS Secretary under the INA and the HSA. See

85 Fed. Reg. at 38,546 (EAD Bar Rule); 85 Fed. Reg. at 37,503 (Timeline Repeal Rule).

Accordingly, section 3348(d)(1) of the FVRA renders the Rules “of no force or effect.”

       294.    Because the Rules are final agency actions taken by an official not lawfully

performing the functions of Acting Secretary, they must also be set aside as “not in accordance

with law” and “in excess of . . . authority” under the APA. 5 U.S.C. §§ 706(2)(A), (C).

       295.    The Rules must also be set aside as because they were signed by an official who

was not lawfully performing the functions of DHS General Counsel. Defendant Mizelle purported

to sign the Rules in the capacity of “Senior Official Performing the Duties of the [DHS] General

Counsel” well after the FVRA’s 210-day statutory period running from the September 2019

termination of Mr. Mitnick as DHS General Counsel had expired.

       296.    Even if Defendant Mizelle were lawfully performing the duties of Acting DHS

General Counsel in June 2020—he was not—the Rules must still be set aside because Defendant



                                                 78
           Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 84 of 104




Wolf unlawfully approved them and then unlawfully delegated the authority to sign them to

Defendant Mizelle. Because Defendant Wolf was unlawfully in office, Defendant Mizelle’s

purported exercise of delegated authority from Defendant Wolf to sign the Rules is similarly

invalid.

       297.     Furthermore, the Rules must be set aside because they were based on Notices of

Proposed Rulemaking that were invalidly issued by McAleenan. The EAD Bar Rule states that it

“implements the proposed rule” issued by McAleenan. 85 Fed. Reg. at 38,532. Similarly, the

Timeline Repeal Rule states that it “adopt[s] [the] proposed regulation [issued by McAleenan] in

all material respects, and incorporates by reference the reasoning, and data in the proposed rule.”

85 Fed. Reg. at 37,502. But McAleenan was not validly serving as Acting Secretary when he

purported to issue the Notices of Proposed Rulemaking for both Rules. Because the Notices of

Proposed Rulemaking were both nullities, any Rules based on them are necessarily also nullities.

       G.       The Purported Ratification of the Unlawfully Promulgated Rules Is Invalid

       298.     On September 10, 2020, President Trump nominated Defendant Wolf to serve as

the Secretary of Homeland Security and submitted his nomination for Senate confirmation. See

White House, Two Nominations Sent to the Senate (Sept. 10, 2020), https://tinyurl.com/y2lcz5we.

As of December 22, 2020, the Senate had not confirmed Wolf as DHS Secretary.

       299.     Under the FVRA, the submission of Wolf’s nomination triggered an alternative

basis for an official to exercise the functions of the office as Acting DHS Secretary. The FVRA

provides an official may serve in an acting capacity “once a . . . nomination for the office is

submitted to the Senate, from the date of such nomination for the period that the nomination is

pending in the Senate.” 5 U.S.C. § 3346(a)(2).




                                                 79
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 85 of 104




       300.      Thus, under the April Delegation and E.O. 13,753, Peter Gaynor, the FEMA

Administrator, became Acting DHS Secretary on September 10, 2020 by operation of law, as the

first Presidentially-appointed and Senate-confirmed officer in the line of succession provided by

E.O. 13,753.15

       301.      That same day—but apparently before Wolf’s nomination was submitted to the

Senate—purported Acting Secretary Gaynor issued a memo entitled “Order Designating the Order

of Succession for Secretary of Homeland Security” (“Original Gaynor Memo”). See Letter by

DHS, Batalla Vidal v. Wolf, No. 16-cv-4756 (NGG) (VMS), Dkt. 341 (E.D.N.Y. Nov. 13, 2020)

(addressing sequence of events). In that memo, he purported to exercise authority under 6 U.S.C.

§ 113(g)(2) to ratify or otherwise adopt the same November Delegation that McAleenan had

unlawfully issued.

       302.      On November 14, 2020, Mr. Gaynor reissued the same memo. See Peter T. Gaynor,

Order Designating the Order of Succession for the Secretary of Homeland Security (Nov. 14,

2020). He again purported to exercise “any authority vested in [him] as Acting Secretary” pursuant

to the order of succession in place when Secretary Nielsen resigned in April 2019 and to use that

authority to re-assign the Acting Secretary role to Defendant Wolf. Id.

       303.      Under both iterations of the Gaynor Memo, Defendant Wolf purportedly became

Acting DHS Secretary immediately. But DHS never submitted any notice to Congress that

Administrator Gaynor was serving as Acting Secretary, as is required by the FVRA, 5 U.S.C.

§ 3349(a)(2). Mr. Gaynor also neither resigned from the office that he purported to accede to

Defendant Wolf nor otherwise created a new vacancy in the role of Acting Secretary.



       15
         At the time, the offices of Deputy Secretary of Homeland Security and Under Secretary
for Management were vacant.

                                                80
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 86 of 104




       304.    On September 17, 2020, Defendant Wolf issued a legal memorandum purporting

to ratify his unlawful promulgation of the Timeline Repeal Rule and the EAD Bar Rule. This

memo was subsequently published in the Federal Register. See Ratification of Department

Actions, 85 Fed. Reg. 59,651 (Sept. 23, 2020) (“First Ratification Memo”).

       305.    On October 7, 2020 Defendant Wolf issued a second ratification memo that

purported to ratify Mr. McAleenan’s Notices of Proposed Rulemaking for the Rules, which was

also subsequently published in the Federal Register. 85 Fed. Reg. 65,653 (Oct. 16, 2020) (“Second

Ratification Memo”).

       306.    On November 16, 2020, Defendant Wolf reissued the Second Ratification Memo,

again purporting to ratify McAleenan’s Notices of Proposed Rulemaking for the Rules. This memo

was subsequently published in the Federal Register. See Ratification of Department Actions, 85

Fed. Reg. 75,223 (Nov. 25, 2020) (“Third Ratification Memo” and together with the First and

Second Ratification Memos, the “Ratification Memos”).

       307.    The Ratification Memos do not address either rule—indeed, the First Ratification

Memo does not even mention the Rules. In purporting to ratify the Rules and the Notices of

Proposed Rulemaking, Defendant Wolf did not take into account or even reference any relevant

changes in circumstances in the time since the promulgation of the Rules. Defendant Wolf’s

Ratification Memos are without legal effect for at least two reasons.

       308.    First, Defendant Wolf’s nomination and the Gaynor Memos did not cure

Defendant Wolf’s unlawful succession, so Defendant Wolf had no authority to issue the

Ratification Memos.

       309.    Second, even had Defendant Wolf validly assumed office, his Ratification Memos

were still invalid because they cannot be ratified. See 5 U.S.C. § 3348(d)(2) (“An action that has



                                                81
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 87 of 104




no force or effect . . . may not be ratified.”); S. Rep. No. 105-250, at 19 (1998) (“A lawfully serving

acting officer cannot ratify the actions of a temporary officer whose service does not comply with

the Vacancies Reform Act.”).

       H.      Gaynor’s Memos Did Not Cure Wolf’s Unlawful Succession

       310.    The Gaynor Memos did not cure Defendant Wolf’s unlawful succession for at least

five independent and additional reasons.

       311.    First, the Gaynor Memos did not cure Defendant Wolf’s unlawful succession

because, as Acting DHS Secretary, Mr. Gaynor had no authority to amend the line of succession.

Plaintiffs repeat and incorporate by reference their pleading in section V.B.2 that only the

Presidentially-nominated and Senate-confirmed DHS Secretary—not the Acting DHS Secretary—

can amend the order of succession under 6 U.S.C. § 113(g)(2). Defendant Wolf’s Ratification

Memos were nullities because he never validly assumed office as Acting DHS Secretary.

       312.    Second, section 3348(d)(2) of the FVRA prohibits Gaynor from ratifying

McAleenan’s unlawful November Delegation. The Gaynor Memos are in substance a ratification

of the November Delegation. Plaintiffs repeat and incorporate by reference their pleading that

McAleenan was not lawfully performing the functions and duties of Acting DHS Secretary when

he issued the November Delegation. The authority to change the order of succession for Acting

DHS Secretary also falls squarely within a “function or duty” under the FVRA because 6 U.S.C.

§ 113(g)(2) exclusively authorizes the office of the DHS Secretary to establish the further order of

succession. See 5 U.S.C. § 3348(a)(2) (defining “function or duty” as “established by statute . . .

to be performed by the applicable officer (and only that officer)”). Thus, the FVRA’s enforcement

provision prohibited Mr. Gaynor from ratifying the November Delegation.




                                                  82
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 88 of 104




       313.     Third, the Gaynor Memos did not cure Defendant Wolf’s unlawful succession

because DHS never provided notice to Congress that Gaynor is currently serving as Acting DHS

Secretary. DHS’s failure to provide notice violated the FVRA, which requires “[t]he head of each

Executive agency” to notify Congress of “the name of any person serving in an acting capacity

and the date such service began immediately upon the designation.” Id. § 3349(a)(2) (emphasis

added). Indeed, the only purpose for which DHS appears to recognize Gaynor’s authority is “for

the sham purpose of abdicating his authority to DHS’s preferred choice,” namely Defendant Wolf.

Batalla Vidal v. Wolf, 2020 WL 6695076, at *9 (E.D.N.Y. Nov. 14, 2020). Because DHS failed to

provide the required notice to Congress, Gaynor was not validly serving as Acting DHS Secretary

when he issued the Gaynor Memos, and the Gaynor Memos are of no “force or effect.” 5 U.S.C.

§ 3348(d)(1).

       314.     Fourth, Gaynor had no authority to issue the memos because he issued the Original

Gaynor Memo before the President submitted Defendant Wolf’s nomination to the Senate. The

Original Gaynor Memo was thus a nullity because Gaynor could only validly serve in an acting

capacity “once a . . . nomination for the office is submitted to the Senate”—not before. 5 U.S.C.

§ 3346(a)(2). While Gaynor did purport to reissue the Original Gaynor Memo following Defendant

Wolf’s nomination, it is in substance a ratification of the original memo. Because Gaynor was not

validly serving when he issued the original memo, the FVRA’s enforcement provision prohibited

him from ratifying that memo. 5 U.S.C. § 3348(d)(2).

       315.     Fifth, Congress and DHS, via the FVRA and HSA, have provided detailed

contingency plans to ensure that somebody is accountable for the Department’s mission. That

purpose would be significantly undermined if DHS allowed two different people—Defendant

Wolf and Administrator Gaynor—to simultaneously exercise the Secretary’s power.



                                               83
           Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 89 of 104




       I.       Wolf’s Ratifications of the Rules Were Invalid

       316.     Even assuming that Defendant Wolf’s nomination as DHS Secretary and the

Gaynor Memos could cure Defendant Wolf’s unlawful succession—and they cannot—

Defendant Wolf’s purported ratifications of the Rules and Notices of Proposed Rulemaking

through the Ratification Memos were nonetheless invalid for at least four independent and

additional reasons.

       317.     First, Defendant Wolf’s ratifications were invalid because they contravened the

FVRA’s prohibition of ratification of actions taken by an official unlawfully in office.

Section 3348(d)(2) of the FVRA provides that “[a]n action that has no force or effect under

[section 3348(d)(1)] may not be ratified.” 5 U.S.C. § 3348(d)(2). Plaintiffs repeat and incorporate

by reference their pleadings in section V.F that the Rules are “of no force and effect” under

section 3348(d)(1) of the FVRA because Defendant Wolf was both unlawfully in office and

exercising a “function or duty” of the vacant office of DHS Secretary when he purported to issue

them. Thus, section 3348(d)(2) renders Defendant Wolf’s purported ratifications of the Rules

invalid.

       318.     Second, even if Gaynor’s reissuance of the Original Gaynor Memo on November

14, 2020 was valid, Defendant Wolf’s ratification of the Rules is invalid because it predated the

reissuance of the Original Gaynor Memo. Defendant Wolf purported to ratify the Rules on

September 17, 2020—nearly two months before Gaynor reissued the Original Gaynor Memo.

Defendant Wolf never purported to reratify the Rules following the reissuance of the Original

Gaynor Memo on November 14, 2020.

       319.     Third, Defendant Wolf’s ratifications of the Notices of Proposed Rulemaking and

the Rules are incapable of rendering the errors in the initial promulgation of the Notices of



                                                84
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 90 of 104




Proposed Rulemaking and the Rules harmless. The Appointments Clause is a “significant

structural safeguard[] of the constitutional scheme” explicitly designed “to promote a judicious

choice of persons” for filling important positions. Edmond v. United States, 520 U.S. 651, 659

(1997). Congress enacted the FVRA to “recla[i]m[]” its “Appointments Clause power.” Sw. Gen.,

Inc. v. NLRB, 796 F.3d 67, 70 (D.C. Cir. 2015), aff’d, 137 S. Ct. 929 (2017). Since the very purpose

of the Appointments Clause (and, by extension, the FVRA) is to ensure that only appropriate

persons are exercising the powers of Officers of the United States, the court cannot assume that

the Notices of Proposed Rulemaking and Rules would have come out the same way if they had

been promulgated by a properly-serving official.

       320.    Fourth, Defendant Wolf’s ratifications of the Rules and Notices of Proposed

Rulemaking should be set aside as arbitrary, capricious, and an abuse of discretion. 5 U.S.C.

§ 706(2)(A). He did not even mention the Rules in the First Ratification Memo and did no more

than list off the Notices of Proposed Rulemaking in the Second and Third Ratification Memos. He

also did not even purport to re-familiarize himself with the rulemaking record or reevaluate those

materials. Nor did he purport to consider any evidence about the effects of the operation of the

Rules that may have emerged in the months since he originally purported to promulgate them.

Defendant Wolf thus failed to provide any reasoned explanation for why the Department’s original

justifications for the Rules would remain valid. His purported ratifications failed to follow a

rational process, grapple with the evidence, and consider the advantages and disadvantages of the

Rules. They must be set aside.




                                                85
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 91 of 104




                                     CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                          (Violation of the APA, 5 U.S.C.§ 706(2)(A))

       321.    Plaintiffs repeat and incorporate by reference each allegation contained in the

preceding paragraphs as if fully set forth within.

       322.    The APA provides that a “reviewing court shall—hold unlawful and set aside

agency action, findings, and conclusions found to be . . . not in accordance with law.” 5 U.S.C.

§ 706(2)(a). The Rules are not in accordance with the asylum statute, 8 U.S.C. § 1158. In addition

to violating the requirement that regulatory changes impacting asylum be “consistent with” Section

1158, see Section 1158(b)(2)(C):

               a. The provision creating a 365-day wait for seeking working authorization

                   violates Section 1158(d)(2);

               b. The provision barring work permits for those who enter without inspection

                   violates Section 1158(a)(1);

               c. The provision barring work permits for those who apply for asylum more than

                   a year after their entry violates Section 1158(a)(2)(B) and (D); and

               d. The provision barring work permits based on certain criminal convictions and

                   even unconvicted conduct violates Section 1158(b)(2)(A)(ii) and (iii).

       323.    The section barring work authorization during the pendency of a federal appeal

violates 8 U.S.C. § 1252(a)(2)(B)(ii), the provision allowing for judicial review of asylum claims.

       324.    The Rules are contrary to law, so they are unlawful under the APA.

                               SECOND CLAIM FOR RELIEF
                          (Violation of the APA, 5 U.S.C.§ 706(2)(A))

       325.    Plaintiffs repeat and incorporate by reference each allegation contained in the

preceding paragraphs as if fully set forth within.

                                                  86
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 92 of 104




       326.    The APA provides that a “reviewing court shall—hold unlawful and set aside

agency action, findings, and conclusions found to be . . . arbitrary, capricious, [or] an abuse of

discretion.” 5 U.S.C. § 706(2)(a). DHS failed to adequately justify the Rules.

       327.    The Rules purportedly seek to discourage fraudulent applications without any

indication that fraudulent asylum applications pose a significant problem, without considering

alternative less restrictive methods to address this purported problems, and without considering

whether other, existing provisions would curtail this purported problem.

       328.    The Rules also purport to seek to improve operational efficiency when the Rules

will actually make the EAD application system less efficient by imposing a duplicative biometrics

requirement, by requiring more frequent renewals, by denying EADs to individuals who have been

recommended for a grant of asylum, and by making of the merits-based determinations for asylum

cases part of the EAD adjudication process.

       329.    DHS failed to consider the effect of closely related and contemporaneous proposed

rules and deprived the public of an opportunity to comment on the interrelated impact of the Rules,

each an independent APA violation that requires vacatur of the Rules.

       330.    Finally, DHS failed to adequately consider the devastating impact of the EAD Bar

Rule on asylum seekers. Without access to an EAD, many asylum seekers will be forced to forego

their claims because they will be unable to support themselves while they are seeking asylum.

Even for those who are able to pursue their claims, the Rules will impose untold suffering. Yet

DHS hardly accounted for the effect of the Rules on asylum seekers themselves.

       331.    Indeed, when considered in the context of other DHS rulemaking addressing

asylum, the agency’s true motive becomes clear: To deter migrants from seeking asylum by any

means necessary. That explains the mismatch between the ends the Rules are purportedly designed



                                                87
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 93 of 104




to serve and the means Defendants chose to pursue those ends. But that same disconnect between

means and ends renders the Rules arbitrary and capricious.

       332.    Every provision of the Rules, both individually and in the aggregate, is arbitrary

and capricious.

       333.    Because the Rules are arbitrary and capricious, they are unlawful under the APA.

                              THIRD CLAIM FOR RELIEF
 (Violation of the HSA, 6 U.S.C. § 113(g)(2), the FVRA, 5 U.S.C. § 3347(a), and the APA, 5
                                 U.S.C. § 706(2)(A) & (C))

       334.    Plaintiffs repeat and incorporate by reference each allegation contained in the

preceding paragraphs as if fully set forth within.

       335.    The Secretary of Homeland Security must be appointed by the President with the

advice and consent of the Senate. 6 U.S.C. § 112(a)(1).

       336.    The FVRA is the “exclusive means” for authorizing an acting official, unless an

alternative statutory provision “expressly” authorizes certain other mechanisms to fill positions in

an acting capacity temporarily. 5 U.S.C. § 3347(a).

       337.    The HSA authorizes that “the Secretary may designate such other officers of the

Department in further order of succession to serve as Acting Secretary.” 6 U.S.C. § 113(g)(2).

       338.    The HSA distinguishes between the roles of the “Secretary” and an “Acting

Secretary.” Only an individual nominated by the President for the office of Secretary and

confirmed by the Senate is authorized under § 113(g)(2) to establish or modify the further order of

succession to serve as acting Secretary. 6 U.S.C. § 112(a)(1).

       339.    Secretary Nielsen’s April Delegation did not place Mr. McAleenan next in line for

succession upon her resignation because the April Delegation only impacted vacancies occurring

in the case of an emergency. Mr. McAleenan and subsequently Defendant Wolf both improperly

assumed the position of Acting Secretary in violation of the order of succession as it existed
                                                 88
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 94 of 104




following Nielsen’s resignation. Neither Mr. McAleenan nor Defendant Wolf had legal authority

to perform the functions of Acting DHS Secretary. Accordingly, Mr. McAleenan’s purported

promulgation of Notices of Proposed Rulemaking for the Rules were nullities.

       340.     Additionally, even if Mr. McAleenan did validly assume the office of Acting DHS

Secretary, he did not have authority under the HSA, 6 U.S.C. § 113(g)(2), to issue the November

Delegation because the HSA reserves the authority to change the succession order to Secretaries

and not to Acting Secretaries. Accordingly, the November Delegation under which Defendant

Wolf purportedly assumed the role of Acting Secretary was invalid. For this additional and

independent reason, Defendant Wolf did not have legal authority to perform the functions of

Acting DHS Secretary.

       341.     Accordingly, Defendant Wolf’s purported issuance of the Rules and delegation of

authority to Defendant Mizelle to sign the Rules on June 22 and 26, 2020, were unlawful and must

be set aside as “not in accordance with law” and “in excess of … authority” under the APA. 5

U.S.C. § 706(2)(A) & (C).

                                 FOURTH CLAIM FOR RELIEF
                (Violation of the FVRA and the APA, 5 U.S.C. § 706(2)(A) & (C))

       342.     Plaintiffs repeat and incorporate by reference each allegation contained in the

preceding paragraphs as if fully set forth within.

       343.     The Secretary of Homeland Security and the DHS General Counsel must be

appointed by the President with the advice and consent of the Senate. 6 U.S.C. §§ 112(a)(1) &

113(a)(1)(J).

       344.     Congress enacted the FVRA to “reclaim[]” its “Appointments Clause power” and

reassert its authority over temporary appointments. See Sw. Gen., 796 F.3d at 70. Under the FVRA,




                                                 89
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 95 of 104




an office can only be filled by an official in an acting capacity for a maximum of 210 days from

the date the vacancy occurs. 5 U.S.C. § 3346(a)(1).

       345.    The FVRA creates a default rule that a vacancy shall be filled by the “first assistant”

to the office. 5 U.S.C. § 3345(a)(1).

       346.    The FVRA is the “exclusive means” for authorizing an acting official, unless an

alternative statutory provision “expressly” authorizes certain other mechanisms to fill positions in

an acting capacity temporarily. 5 U.S.C. § 3347(a).

       347.    The HSA determines who shall serve as the “first assistant” performing the

functions and duties of the office of DHS Secretary in the event of a vacancy, but otherwise adheres

to and does not displace the FVRA requirements, including the 210-day limit on interim service.

6 U.S.C. §§ 113(a), (g).

       348.    Under the HSA, the Deputy Secretary and the Under Secretary for Management are

first and second in line to temporarily fill a vacancy in the office of the DHS Secretary. 6 U.S.C.

§§ 113(a)(1)(A) & (F), (g)(1). The HSA designates both officers as “first assistant” for purposes

of incorporating the FVRA and its 210-day rule and other limitations into the HSA succession

scheme. Given the absence of any other time restrictions within the HSA as well as the HSA’s

express references to the FVRA, both officers are subject to the FVRA’s maximum, aggregate

limit of 210-days for an acting DHS Secretary. See 6 U.S.C. §§ 113(a)(1)(A) & (F); 5 U.S.C.

§§ 3345(a)(1), 3346(a)(1).

       349.    The HSA further authorizes the Secretary to designate a “further order of

succession” to follow after the Deputy Secretary and the Under Secretary for Management. 6

U.S.C. § 113(g)(2). The textual reference to a “further order” of succession and the context and




                                                 90
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 96 of 104




purpose of the HSA and FVRA indicate that any “further” Acting Secretary would serve under the

same constraints as any preceding Acting Secretary.

       350.   The office of DHS Secretary became vacant upon Secretary Nielsen’s resignation

on April 10, 2019 at the latest. Pursuant to the April Delegation and E.O. 13753, as to which the

FVRA is incorporated by reference, an Acting Secretary could serve only for the maximum 210

days permitted by the FVRA (i.e., until November 6, 2019). From that date onwards, no person

could validly serve as Acting DHS Secretary until the President submitted a nomination for the

office of DHS Secretary to the Senate. See 5 U.S.C. § 3346(a)(2).

       351.   President Trump did not nominate Defendant Wolf to serve as DHS Secretary until

September 10, 2020. Thus no person could have validly served as Acting Secretary between the

expiration of the 210-day period on November 6, 2019 and the nomination of Defendant Wolf on

September 10, 2020.

       352.   Similarly, the office of DHS General Counsel became vacant on September 17,

2019, when Mr. Mitnick was terminated. An Acting General Counsel could serve only for the

maximum 210 days permitted by the FVRA (i.e. until April 14, 2020). From that date onward, no

person could validly serve as Acting DHS General counsel until the President submitted a

nomination for the office of DHS General Counsel to the Senate. See 5 U.S.C. § 3346(a)(2).

President Trump has not nominated Defendant Mizelle or anyone else to serve as DHS General

Counsel. Thus, no person could have validly served as Acting DHS General Counsel from the

expiration of the 210-day period on April 14, 2020 onward.

       353.   Defendant Wolf was exercising functions that Congress had assigned to the DHS

Secretary under the INA and the HSA when he issued the Rules.




                                               91
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 97 of 104




       354.    Because Mr. McAleenan’s November Delegation was issued on November 9,

2019—after the 210 days permitted by the FVRA—it had no “force or effect” and could not be

“ratified” to elevate Defendant Wolf to acting Secretary either in November 2019, when

Mr. McAleenan tried to do so, or in September and November 2020, when Mr. Gaynor tried to do

so. 5 U.S.C. § 3348(d)(1), (2).

       355.    Accordingly, Defendant Wolf’s purported promulgation of the Rules in June 2020

and subsequent ratification of those Rules on September 17, 2020, were unlawful and must be set

aside as “not in accordance with law” and “in excess of … authority” under the APA. 5 U.S.C.

§§ 706(2)(A), (C).

       356.    Defendant Wolf’s purported promulgation of the Rules in June 2020 was a nullity.

Defendant Wolf promulgated those Rules long after the 210 day period expired and nearly three

months before the President nominated him to serve as DHS Secretary. The FVRA prohibited him

from exercising authority as Acting DHS Secretary during this period.

       357.    Similarly, Defendant Mizelle’s purported signature of the Rules in June 2020 was

a nullity. Defendant Mizelle purported to sign the Rules in the capacity of Acting DHS General

Counsel long after the 210 day period expired. The FVRA prohibited him from exercising

authority as Acting DHS General Counsel during this period.

       358.    The Rules must therefore be declared “of no force or effect” under the FVRA,

§ 3348(1)(d), and set aside as “not in accordance with law” and “in excess of … authority” under

the APA. 5 U.S.C. § 706(2)(A), (C).

                              FIFTH CLAIM FOR RELIEF
 (Violation of the HSA, 6 U.S.C. § 113(g)(2), FVRA, 5 U.S.C. § 3348(d)(2) and the APA, 5
                                U.S.C. § 706(2)(A) & (C))




                                              92
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 98 of 104




       359.    Plaintiffs repeat and incorporate by reference each allegation contained in the

preceding paragraphs as if fully set forth within.

       360.    On September 10, 2020, President Trump nominated Defendant Wolf to serve as

DHS Secretary. On that same date, Acting DHS Secretary Peter Gaynor issued a memo purporting

to amend DHS Delegation No. 106 so that Defendant Wolf would assume the office of Acting

DHS Secretary effective immediately.

       361.    On November 14, 2020, Mr. Gaynor reissued that same memo.

       362.    On September 17, 2020, Defendant Wolf published a legal memorandum in the

Federal Register, which purported to make a blanket ratification of “any and all actions taken by

me since November 13, 2019.” 85 Fed. Reg. 59,651. On October 7, 2020, Defendant Wolf issued

a second ratification memo that purported to ratify Mr. McAleenan’s Notices of Proposed

Rulemaking for the Rules. 85 Fed. Reg. 65,653. On November 16, 2020, Defendant Wolf issued

a third ratification memo that reissued the second ratification memo.

       363.    Defendant Wolf’s purported ratifications are final agency actions.

       364.    Defendant Wolf’s purported ratifications of the Notices of Proposed Rulemaking

and the Rules were invalid because Defendant Wolf never validly assumed office as Acting

Secretary. Plaintiffs repeat their allegations in Counts 3 and 4 that Defendant Wolf never validly

assumed office under the HSA or the FVRA. The Gaynor Memos did not and could not cure

Defendant Wolf’s unlawful succession because, as Acting Secretary, Mr. Gaynor had no authority

to amend the order of succession under the HSA. 6 U.S.C. § 113(g)(2). Only a Presidentially

nominated and Senate confirmed DHS “Secretary” is capable of exercising this power. Id.

Furthermore, Section 3348(d)(2) of the FVRA prohibits Mr. Gaynor from ratifying Mr.

McAleenan’s unlawful November Delegation. Additionally, Mr. Gaynor had no authority to issue



                                                 93
        Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 99 of 104




his original memo because it preceded Defendant Wolf’s nomination, and Section 3348(d)(2) of

the FVRA prohibits him from ratifying it by reissuing it. The Gaynor Memos were thus nullities

and did not remedy the situation of illegality that prevailed prior to their issuance.

       365.    Accordingly, Defendant Wolf’s September 17, 2020 purported ratification of his

unlawful promulgation of the Rules and his subsequent additional ratification memos were also

unlawful and must be set aside as “not in accordance with law” and “in excess of … authority”

under the APA. 5 U.S.C. § 706(2)(A) & (C). Even if Mr. Gaynor’s reissuance of the Original

Gaynor Memo on November 14, 2020 was valid, Defendant Wolf’s purported ratification of the

Rules remains unlawful because it predated Mr. Gaynor’s reissuance of the Original Gaynor Memo.

       366.    Additionally, Defendant Wolf’s purported ratifications are invalid because they

contravened the prohibition on ratification of actions taken by an official unlawfully in office under

§ 3348(d)(2) of the FVRA. Plaintiffs repeat their pleading that the Notices of Proposed

Rulemaking and Rules are “of no force and effect” under § 3348(d)(1) of the FVRA because Mr.

McAleenan and Defendant Wolf were both unlawfully in office and exercising a “function or duty”

of the vacant office of DHS Secretary when they purported to issue them. Accordingly,

§ 3348(d)(2) of the FVRA provides that the Rules “may not be ratified.” Defendant Wolf’s

purported ratifications contravene this prohibition on ratification and are thus a nullity.

       367.    Moreover, Defendant Wolf’s ratifications of the Notices of Proposed Rulemaking

and the Rules are incapable of rendering the errors in the initial promulgation of the Notices of

Proposed Rulemaking and Rules harmless. Plaintiffs repeat their pleading that the very purpose of

the Appointments Clause and the FVRA is to ensure that only appropriate persons are exercising

the powers of Officers of the United States. Accordingly, it cannot be assumed that the Notices of




                                                 94
       Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 100 of 104




Proposed Rulemaking and Rules would have come out the same way if they had been promulgated

by a properly-serving official instead of by an official who unlawfully assumed office.

       368.    Finally, Defendant Wolf’s purported ratifications of the Notices of Proposed

Rulemaking and the Rules are arbitrary, capricious, and an abuse of discretion. The Ratification

Memos are blanket statements. The First Ratification Memo does not mention the Rules that it

purports to ratify, and none of the Ratification Memos provide any reasoned explanation for why

the Department’s original justifications for the proposed rulemakings would remain valid. Nor do

the memos indicate whether Defendant Wolf refamiliarized himself with the rulemaking record or

considered any new evidence about the effects of the Rules. Accordingly, Defendant Wolf’s

purported ratification of the Rules must be set aside under the APA. 5 U.S.C. § 706(2)(A).

                                 SIXTH CLAIM FOR RELIEF
              (Violation of the Appointments Clause, U.S. Const. art. II, § 2, cl.2)

       369.    In the alternative, if the FVRA does not impose a 210-day limitation where an

Acting Secretary is designated under the HSA’s “further order of succession,” such indefinite

service of an Acting DHS Secretary would violate the Appointments Clause of the United States

Constitution, and the Acting DHS Secretary’s actions must be set aside as contrary to law.

       370.    The Appointments Clause provides that principal officers of the United States,

including heads of executive departments, must be appointed by the President “by and with the

Advice and Consent of the Senate.” U.S. Const. art. II, § 2, cl. 2.

       371.    The Supreme Court has held that an acting officer—who is carrying out the

functions of a principal officer—is an inferior officer and thus may only serve in that capacity “for

a limited time and under special and temporary conditions.” United States v. Eaton, 169 U.S. 331,

343 (1898).




                                                 95
       Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 101 of 104




       372.    By purporting to exercise the functions and duties of the office of the Secretary of

Homeland Security free from any time limitation, Mr. McAleenan, Defendant Wolf, and Mr.

Gaynor have sought to serve as principal officers. Because the power to appoint a principal officer

must be vested in the President, all three appointments, which were effectuated by a DHS Secretary

(acting or otherwise), violated the Appointments Clause.

       373.    Similarly, by purporting to exercise the functions and duties of the office of DHS

General Counsel free from any time limitation, Defendant Mizelle has sought to serve as a

principal officer. Because the power to appoint a principal officer must be vested in the President

and is subject to Senate confirmation, Defendant Mizelle’s appointment as Acting DHS General

Counsel violated the Appointments Clause.

       374.    On June 22 and 26, 2020, when Defendant Wolf purported to promulgate the Rules

and Defendant Mizelle purported to sign them, the offices of the Secretary of Homeland Security

and DHS General Counsel had been vacant without a permanent appointee for more than 210 days.

Defendants Wolf and Mizelle have since purported to serve as Acting DHS Secretary and Acting

DHS General Counsel, respectively, for an additional six months. As of December 22, 2020, the

functions and duties of the DHS Secretary and DHS General Counsel have been purported to be

fulfilled by an acting official for 622 days and 463 days and counting, respectively.

       375.    Thus, even if Defendants Wolf and Mizelle’s purported service as Acting Secretary

of Homeland Security and Acting DHS General Counsel, respectively, were consistent with the

HSA and FVRA, their tenure has become indistinguishable from that of a Senate-confirmed DHS

Secretary and Senate-confirmed DHS General Counsel and violates the Appointments Clause.

Because Defendant Wolf’s purported service as Acting DHS Secretary and Defendant Mizelle’s




                                                96
       Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 102 of 104




purported service as Acting DHS General Counsel violated the Appointments Clause, Defendant

Wolf lacked authority to issue the Rules and Defendant Mizelle lacked authority to sign them.

       376.    For the reasons previously stated, Defendant Wolf’s attempts to ratify the Rules

were ineffective, and the Rules are therefore invalid and must be vacated.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

   a. A declaration pursuant to 28 U.S.C. § 2201 that the Rules are contrary to law, arbitrary

       and capricious, and/or unconstitutional, in violation of the APA;

   b. A declaration pursuant to 28 U.S.C. § 2201 that Defendant Wolf was not lawfully serving

       as Acting DHS Secretary when the Rules were issued and was also not lawfully serving

       as Acting DHS Secretary when he ratified the Rules such that the Rules are unlawful and

       must be set aside as not in accordance with law and in excess of his authority;

   c. A declaration pursuant to 28 U.S.C. § 2201 that Defendant Mizelle was not lawfully

       serving as Acting DHS General Counsel when the Rules were issued such that the Rules

       are unlawful and must be set aside as not in accordance with law and in excess of his

       authority;

   d. Vacatur of the Rules;

   e. An injunction prohibiting Defendants, their officials, agents, employees, assigns, and all

       persons acting in concert or participating with them from implementing or enforcing the

       the Rules;

   f. For any Individual Plaintiffs who have been denied an EAD prior to the Court’s Order, an

       order mandating Defendant’s to promptly adjudicate their applications under the

       previously-existing rules;



                                               97
   Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 103 of 104




g. An order awarding Plaintiffs costs of suit, and reasonable attorneys’ fees and expenses

   pursuant to any applicable law;

h. Such other and further relief as the Court deems equitable, just, and proper.




                                            98
      Case 1:20-cv-03815-BAH Document 3 Filed 12/23/20 Page 104 of 104




Dated: December 23, 2020                           Respectfully submitted,

                                            By: /s/ Keren Zwick

Tyler Whitmer (D.C. Bar No. 1618676)           Keren Zwick (D.D.C. Bar. No. IL0055)
Deepa Acharya (D.C. Bar No. 996412)            Mark Fleming*
Carl Spilly (D.C. Bar No. 230830)              Gianna Borroto*
Brian McGrail (D.C. Bar No. 1672349)           NATIONAL IMMIGRANT JUSTICE CENTER
QUINN EMANUEL URQUHART & SULLIVAN,             224 S. Michigan Ave., Suite 600
LLP                                            Chicago, IL 60604
1300 I St. NW, Suite 900                       312-660-1370
Washington, DC 20005                           kzwick@heartlandalliance.org
202-538-8000                                   mfleming@heartlandalliance.org
tylerwhitmer@quinnemanuel.com                  gborroto@heartlandalliance.org
deepaacharya@quinnemaneul.com
carlspilly@quinnemanuel.com                    Jamie Crook (D.C. Bar No. 1002504)
brianmcgrail@quinnemanuel.com                  Annie Daher
                                               CENTER FOR GENDER & REFUGEE STUDIES
Nicholas A. S. Hoy                             200 McAllister St.
QUINN EMANUEL URQUHART & SULLIVAN,             San Francisco, CA 94102
LLP                                            415-565-4877
51 Madison Ave., 22nd Floor                    crookjamie@uchastings.edu
New York, NY 10010                             daherannie@uchastings.edu
212-849-7000
nicholashoy@quinnemanuel.com                   Scott Shuchart (D.C. Bar No. 1531377)**
                                               KIDS IN NEED OF DEFENSE
Julie Carpenter (D.C. Bar No. 418768)***       1201 L St., NW, Floor 2
Richard Caldarone***                           Washington, DC 20005
TAHIRIH JUSTICE CENTER                         202-318-0595
6400 Arlington Blvd., Suite 400                sshuchart@supportkind.org
Falls Church, VA 22042
571-282-6161                                   Wendy Wylegala**
richardc@tahirih.org                           KIDS IN NEED OF DEFENSE
juliec@tahirih.org                             252 West 37th Street, Floor 15
                                               New York, NY 10018
                                               646-970-2913
* Certification to practice pursuant to        wwylegala@supportkind.org
LCvR 83.2(g) to be submitted

** Counsel for Individual Plaintiffs only      Counsel for Plaintiffs

*** Counsel for Tahirih Justice Center
only




                                              99
